       Case 6:18-cv-01846-MC           Document 1       Filed 10/18/18      Page 1 of 74



                                                          FILED 18 OCT '1815:54 USDC·ORE

                                  In US District Court of Oregon


 Todd Giffen,                                     Case no.   (i,: l &- Ll/~ \ ~Y.\o- tv\C-
 Plaintiff,
                                                  ADA TITLE II disability discrimination, Rehab
 V                                                Act of 1973 Section 504 violations, due
                                                  process violations, equal protection
  Multnomah County Circuit Court,                 violations, 5th/14th amendment violations,
  Jeremy Wolff,                                   violations of ORS 659a.142, violations of
  Mark A Peterson,                                ORS 124.100, etc
  Jon J. Ghastin,
. Stephen K. Bushong,
 -Judith H. Matarazzo,
  Barbara Marcille,
  Oregon Court of Appeals,
  Oregon Supreme Court,
 Lane County Circuit Court,
 Marion County Circuit Court,
 US District Court of Oregon,
 US District Court of New York,
 US District Court of California,
 US District Court of District of Columbia,
 US District 9 Court of Appeals
 United States Supreme Court,
 Social Security Administration,
 Bronx Supreme Court,
 Westchester Supreme and County Court,
 Mental Hygiene Legal Service,
 New York City Human Resources
 Administration,
 New York City Office of Temporary
 Disability Assistance,
 New York City Comptroller,
 Federal Public Defenders in Eugene
 Oregon and Portland Oregon,
 Fresno Federal Public Defenders
II. STANDARD OF REVIEW
Under Rule 12 (b) (6), a plaintiff need only plead "enough
facts to state a claim to relief that is p I ausibl e on its face"
                •
and to "nudge [his or her] claims across the line from
conceivable to plausible." Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007) . "[A] complaint [does not] suffice if it tenders
       Case 6:18-cv-01846-MC            Document 1        Filed 10/18/18      Page 2 of 74




naked assertions devoid o f further factual enhancement . "
Ashcroft v. Iqbal, 556 U.S . 662, 678 (2009) (internal quotations
omitted) (citing Twombly, 550 U. S. at 557). Instead, the
complaint must plead facts that are more than "merely consistent
with" a defendant's liability; "the pleaded factual content
             •
[must] allow the court to draw the reasonable inference that
the defendant is liable for the misconduct alleged." Id. at 678
(citing Twombly, 550 U.S. at 556).
"[O]nce a claim has been stated adequately, it may be
supported by showing any set of facts consistent with the
allegations in the complaint." Twombly, 550 U.S. at 563. Under
the standard set forth in Twombly, a "court deciding a motion to
dismiss must assume a II the allegations in the complaint
are true (even if doubtful in fact) [and] must give the
plaintiff the benefit of all reasonable inferences derived from
the       facts alleged." Aktieselskabet AF 21., 525 F.3d at 17
(internal quotations and citations omitted); see also Tooley v.
Napolitano, 586 F.3d 1006, 1007 (D .C. Cir. 2009) (declining to
reject or address the government's argument that Iqbal
invalidated Aktieselskabet)

If this doesn't work it proves the judiciary is being ran by remote viewers and they won't punish
true criminals running our governments or businesses, meaning we are all enslaved and
currently lack a justice system to control the wrong doing of the elite in control of earth. There's
going to have to be some death penalties this time because your games are finished.

Does anyone know why public victims can't have potential perpetrators analyzed with the
remote view system to uncover all their crimes? How about at least use an EEG memory scan
like India allows in court? Why allow them to keep their classified crime secret?

The brain police: judging murder with an MRI: https://www.wired.co.uk/article/guilty

Plaintiff is fully disabled and motions the US District Court for a reasonable accommodation
under Rehabilitation Act of 1973 Section 504. The courthouse is subject to the requirements of
the Rehab Act, I am confirmed disabled per doctor and other documentation on the record, and
am being discriminated against by the court by being unable to access the court, perform labor,
communicate, gather words/memories and information for the court, file
lawsuits/motions/responses as a result of my disability, etc: Plaintiff requests appointment of
counsel at public expense as a reasonable accommodation because petitioner has severe
brain/bodily injury, cannot communicate, can barely type, talk, walk, and is impaired from being
in the DIA/NSA/CIA/FBI program known as Project Star Gate, which involves my body being
irradiated 24/7, brain and organ functions manipulated, pain and injuries being inflicted
continuously. Project Star Gate is a program that began in 1930, involving the use of satellites
      Case 6:18-cv-01846-MC             Document 1        Filed 10/18/18       Page 3 of 74




and military radar to remotely scan peoples brains and bodies from space, and imping their
tissue with radiation signals. The government has used this technology in law enforcement and
spy operations since then, but it really picked up in the 1970s with the first documented use of
"psychics" in the courtroom, which was endorsed by law enforcement, and judges across the
country. Part of the issue is this technology not only lets the government read Americans
thoughts, and track their movements, and see into their homes and intercept electronic and
paper signals, but it allows the government to irradiate the person. The government calls this
telekinesis or psychokinesis. The government spy agents used to go around the world putting
on shows, bending spoons without touching them, making light bulbs unscrew from their light
sockets, fake hauntings, throw chairs around the room, and more. This is possible because a
space based laser system can remotely manipulate brain signals and energy/matter in the
environment, enabling information to be passed into agents brains, or allow them to attack
people and their environment. CIA documents discuss the capability and it's ensured future use
on citizens such as shredding their hearts or stopping their hearts, causing death, which was
tested successfully on rats and frogs in California and around the world in other locations per
the governments own documents.

Quote from CIA documents below about weapon attack used on me, describing a human being

being able to focus the space based weapon on life forms to stop and even shred their hearts at

the agents mere thought (they used to publically call these agents psychics, hiding the use of

the satellites/radar to perform the feats, claiming the agent was able to perform the feats

through 'special mental powers'):


'Before discussing potential personnel applications of psi let me remind you that at least four of


the U.S. best-known parapsychology research laboratories are certain "psychic powers might be

used to physically harm, sicken, or kill individuals." Their confidence is probably based on

experiments like that done in 1975 at San Francisco medical research institute with psychic


healer Dean Kraft.



"He was to try, psychically, to lower the blood pressure and heart rate of a laboratory rat in a

Plexiglas cage ... The observers, however, had an opportunity to watch for twenty minutes, and

record the steady decrease of the rat's heart rate, all the way to zero (41 :81 ).
      Case 6:18-cv-01846-MC            Document 1       Filed 10/18/18       Page 4 of 74




He mentally killed the rat without any contact.



Similarly, Nina Kulagina of the Soviet Union is known for her psychokinetic abilities. After just 40


seconds of focusing her mental influences she was able to completely stop an isolated frog


heart from a distance of about a meter and a half... "When we [Soviet Professor Gennady

Sergeyev] examined it, we found that it was torn apart, as if bombarded by lightning balls of

microscopic size. The energy flow can reach incredible intensity!" (41 :269).



From these examples we see the lethality of this type of psi."'




Environmental capabilities of psychotronic remote view psi laser directed energy weapons:


"There is significant evidence supporting the existence of the phenomena and its connection

with frustration. The famous psychiatrist Hans Bender investigated two celebrated cases in

Germany: "The Rosenheim" Case of 1967 and the "Bremen Boy" case of June 1965. The

Rosenheim case of 1967 was also investigated by two physicists Ors. F. Nanger and G. Zuha,

who also supported the reality of some of the unusual phenomena.* It all began in late 1967 in a

lawyers office in Rosenhiem, Bavaria. Neon lights blinked off and became unscrewed, Electric

light bulbs exploded and usually high telephone bills were attributed to the number 0119 (the

dial a time nuniber).


The town sent the assistant director of the electric company and his electricians to investigate.

Using a voltage recorder they detected unexplained deflections (or up to 50 AMPS) associated

with the strange phenomena. To rule out the possibility that the town's power supply was

causing the unusual problem, a separate generator was used to provide the building with power.

Still the phen_omena persisted. When physicists F. Kanger and G. Zuha observed the same
      Case 6:18-cv-01846-MC            Document 1            Filed 10/18/18   Page 5 of 74




phenomena, they also noted that the house voltage remained the same. This led them to

conclude that the phenomena was not electrical but that an "unknown energy" must -have

"mechanically" acted on the pointer of the recorder."*


A team of Parapsychological investigators headed by psychiatrist Dr. Hans Bender was called

into the case. Dr. Bender's suspected that this was a case of "Poltergeist" (PK) phenomena and

began to look for the usual cause---a young person with unresolved conflicts. He found such a

person in Annemarie Schaber!. She hated her work and impatiently awaited the end of each

working day. She was most distressed in the late after-noon. The time when hundreds of calls

were registered for "0119"--The number for "Time".* The phone was closely observed during

these periods but there was no dialing motion to be seen. Instead it appeared that the "girl's

unconscious PK somehow seemed to have tempered directly with the switching elements inside

the instrument.*


When lawyer Sigmund Adam was told about the suspected PK occurrence, he joked with

Annemarie that "The next thing you know there'll be pictures twirling on the walls.*


Early the next Monday morning, the suggestion seemed to take effect, as heavy oil paintings

were observed to twirl on the walls. "Bender's team also witnessed this and was able to film on

video tape the movements of one painting as it rotated through an arc of .120 degrees."*


Annemarie went to Dr. Bender's laboratory at Freiburg to be tested for ESP and PK. It is

noteworthy that the girl only scored above chance "when her emotions rose to a high pitch

during the course of Bender's psychiatric interviews.'.'*"


Turns out it's not always you or your friends/family making telephone calls from your/their

phone! (Small sample of high end space weapons capability)



"EXCERPT FROM MILITARY DOCUMENT ON THE USE OF PSI IN LAW

ENFORCEMENT/LAWYER SYSTEMS/COURTS (link above):
      Case 6:18-cv-01846-MC            Document 1           Filed 10/18/18   Page 6 of 74




"Date of the document: may 1984 (before i was born in 1985- meaning the technology has been



in use all around me in secret my entire 33 year old life)




title of document: legal issues related to the use of psi



author stanley I. schall



army review completed




During the past several years, there has been an increase in the reported use of psychics in


national security matters as well as assisting federal and local law enforcement. The psychics


provide nonconventional clues. These clues added to the success of solving major crimes.


Note: psychics do not solve crimes. The cases are put together by regular investigators. But,


when used appropriately, psychics become an adjunct tool similar to any other legal


investigative technique. This paper is an overview raising questions about legal and ethical


issues involved in the use of psi by local law enforcement and the judicial process. Psi is


defined as a term to designate collectively paranormal events and/or faculties, including ESP,


clairvoyance, psychokinesis, and survival phenomena.
      Case 6:18-cv-01846-MC              Document 1     Filed 10/18/18      Page 7 of 74




To protect the psychic informant who may or may not qualify as an expert witness, a judge may


interview the informant in the presence of the prosecuting attorney and the investigating officer


in an "in camera" hearing. Neither the defense counsel nor the defendant are present during this


session. If the judge determines that an informant's data does not have a direct bearing on


either the guilt or innocence of the defendant, the psychic informant need not be identified in


court or be subject to examination. This is contingent on the investigator corroborating the data


and developing independent leads which result in the arrest.


If a psychic is a consultant for an agency, he/she then becomes an instrument of the agency


and is subject to the same legal requirements in the collection of evidence as is required of


sworn members of the agency. This can pose a problem, for example, when a consultant uses


remote viewing abilities to enter a location mentally, without consent of the owner/renter of the


property, or without a search warrant.


Does such action constitute a legal search?


... document then goes into US SUPREME COURT considering issues of how evidence is


gathered and must be 4th amendment compliant.     D
      Case 6:18-cv-01846-MC             Document 1   Filed 10/18/18   Page 8 of 74




IN A DOCUMENT FROM THE CIA CALLED COURTROOM PSYCHICS written in the


1970s/1980s:


Editors' Note: The judicial system in this


country has been using the abilities


of psychics with increasing regularity. The


Honorable Howard E. Goldfluss, acting


justice of the Supreme Court, State of


New York, comments on what appears to


be a growing trend. Justice Goldfluss


is a member of the New York State Task


force on Child Abuse and author of


The Judgment.


The highest priority of our judicial system


should always be the quest for truth.


Although it seems reasonable to assume


that judges and juries will be skeptical


of the claims of the paranormal-ESP
      Case 6:18-cv-01846-MC              Document 1   Filed 10/18/18   Page 9 of 74




clairvoyance, psychokiness, and the like-


to everyone's Surprise, no one is laugh-


ing. Law enforcement agencies, juries,


and judges are finally acknowledging that


we don't have answers to the unexplain-


able. It really shouldn't shock people


that psychic phenomena have found a


forum in the Courts, requiring us to deal


with novel and fascinating ideas.


If I've learned anything as a sitting


judge for 15 years and as a practicing


lawyer for 24, it is that the law must have


an open mind. Concepts not considered a


generation ago are accepted today.


Trial lawyers, for instance, have psychics


sit at counsel tables during the jury


selection process in an effort to determine
      Case 6:18-cv-01846-MC                Document 1   Filed 10/18/18   Page 10 of 74




if prospective jurors are telling the truth.


Psychics claim that they can weed out


undisclosed bias or prejudice. Sometime


in the future the courts may have to


decide the propriety of that procedure.


Acceptance of psychics in the American


Courtroom has been gradual. The first


major publicized case occurred in 1975,


when ESP was used in a trial. Joan Little,


an inmate in a Raleigh, North Carolina,


jail, fatally stabbed a prison guard. She


claimed he had tried to rape her. Jerry


Paul, her chief defense counsel, wanted


to know at the outset where a potential


juror's sympathy would lie. He employed


psychic Richard Wolf to consult with


in jury selection. After Little's acquittal,
     Case 6:18-cv-01846-MC              Document 1        Filed 10/18/18   Page 11 of 74




Paul said, "Wolf wasn't one hundred


percent correct, but he was more often


right than wrong." Paul saw Wolfs role as


essential to the reaching of the verdict.


There are other examples of psychic


successes that even the most faded and


Skeptical would find difficult-if not


impossible-to ignore. Greta Alexander


of Delavan, Illinois, calls herself a parapsychologist.


She claims she acquired her


psychic powers 26 years ago, after being


struck by lightning. I know the normal


reaction to Such a claim: a wink and a


finger moving counterclockwise around


the ear, signifying that the woman is


playing with less than a full deck.


But in 1977 she pinpointed the missing
      Case 6:18-cv-01846-MC             Document 1   Filed 10/18/18   Page 12 of 74




bodies of a three-year-old boy and a


twenty-one-year-old than who drowned in


separate incidents in Iowa. Those discoveries


were documented as authentic.


In 1983 she again gave the police information


that led a team of 22 police and


civilians volunteers to a wooded area near


Peoria, illinois. At the designated site,


they found the skeletal remains of a


woman who had been missing for a month.


Alexander had given the police a number


of specific details about the missing


woman: The head would be detached


from the body (confirmed); the remains


would be near a bridge (confirmed);


a Salt or rock pile would be close by


(confirmed). Police agencies throughout
      Case 6:18-cv-01846-MC             Document 1   Filed 10/18/18   Page 13 of 74




the country now routinely consult


Alexander. No one doubts her sanity or


believes she is a charatan.


There is strong evidence that the public


is growing more tolerant of psychic


phenomena. Noreen Reiner, a self-


proclaimed psychic in Medford, Oregon,


is a case in point. She took umbrage at


an assertion by John 0. Merrill, Cofounder


of Northwest Skeptics, that she was a


fraud. She sued for libel. At the trial she


testified that she instructed police trainees


throughout the nation on the value of


psychic intervention in crime investigation.


That fact was not lost on the jury, which


awarded $25,000 to Reiner and in so


doing gave fair warning to all defamers
      Case 6:18-cv-01846-MC               Document 1   Filed 10/18/18   Page 14 of 74




similarly inclined that they had better


be prepared with the facts.


Intervention by psychics will raise


vexing but intriguing legal problems,


including issues of coercion and the right


to privacy. Assume, says Ronald J. Allen,


professor at Northwestern University


School of Law, that a suspect is given his


Miranda rights and consents to waive


the presence of a lawyer. He answers


questions put to him by the police. Assume


further that the police arrange to have a


psychic present during the questioning.


Could his statement be stricken because it


was coerced? Allen believes this is a


strong possibility, "if the police have reason


to believe the suspect is susceptible to
     Case 6:18-cv-01846-MC                Document 1   Filed 10/18/18   Page 15 of 74




that interrogation method and use it


to break down his will, there Could be a


Fifth Amendment claim, Allen says.


California criminal lawyer Harold Weitzman


is concerned with the consequences


of the mind-probing abilities of


psychics. A person in custody has the


constitutional right to remain Silent. But if


his thoughts are "read" and transmitted to


the police, has .he then been deprived


of a reasonable expectation of privacy?"


Just don't believe it's possible," says


Weitzman, but if psychics can do what


they say, it would be the height of a Fourth


Amendment violation. If there's any place


you have a reasonable expectation of


privacy, it's in your mind.
     Case 6:18-cv-01846-MC               Document 1   Filed 10/18/18   Page 16 of 74




For the present these questions are


debatable. Acceptance of psychic


phenomena has not reached the point


where facing such legal problems is


inherent. But we will have to deal with


them in the future. Evidence is always a


matter of degree. Loose ends prevail


in the courtroom. Certainty is a rare


commodity. Psychics do not solve crimes,


nor do they resolve lawsuits. But if they


contribute in anyway to the discovery of


the truth, then they can't be ignored.


Those of us who participate in the


judicial system must be concerned with


the discovery of truth as our prime objective.


The value of psychic assistance in


finding the truth has yet to be determined.
     Case 6:18-cv-01846-MC              Document 1    Filed 10/18/18     Page 17 of 74




Some psychics will turnout to be frauds;


some will be legitimate. We will not


be able to judge them until we listen to


what they have to say. If justice is to be


served, we should not be deterred by our


inability to explain how such a noble


purpose is accomplished."


The above documents are legitimate and come from the CIA Reading Room CREST
DATABASE on CIA.gov, proving this is all real, should the judge wish to self research before
claiming none of this is possible, is delusional, unbelievable, frivolous or otherwise. Countless
judges have committed fraud on the court, making such claims before, protecting this weapons
use, and the torture, killing, and abuse of many. The documents do go into the technology
calling it a 'PSI SENSOR' in some NSA documents, and referring to a "REMOTE VIEW' system
enabling police/agents (known as 'readers') to "READ" a persons thoughts (people having their
thoughts read are called 'originators'). Documents also discuss the launch of a satellite to
Jupiter which beamed data back to earth, suddenly enabling agents to remote view Jupiter. Yes
it is used for space exploration and scientific observations. Back in the 1970s/1980s when the
government was using it more openly for law enforcement, they'd locate dead bodies in the
mountains and go "oh I mentally located the dead body. Here's the description of where it's at
giving scene perfect details." There was also hauntings of houses, where painting flew around,
phones dialed, and investigators from the government could be hired called private investigators
or parapsychologists- some were priests, or psychics. They'd be brought into a persons home to
find out what was causing all the hoopla. I spoke to Senator Diane Feinstein's office who
referred to this as the CIA using remote interrogation technology on citizens domestically, which
was very concerning to their office, or so they pretended. A California Senator/Congressman's
assistant told me he knew all about what I was talking about, describing it as telemetry -
satellite/radar surveillance, which was used to track a famous mafia boss/drug lord down in
Mexico during the 1990s.

https://www.cia.gov/library/readingroom/collection/crest-25-year-program-archive
     Case 6:18-cv-01846-MC           Document 1       Filed 10/18/18      Page 18 of 74




The USSR spent $1 B on mind-control programs, in addition to money the US and other
governments spent on the joint built and tested system, equal to the energy put into the moons
race: https://nypost.com/2013/12/28/the-soviet-union-spent-1-billion-on-mind-control-programs/

"The race to put man on the Moon wasn't enough of a battle for the global super powers during
the Cold War.

At the time, the Soviet Union and the United States were in an arms race of a bizarre,
unconventional kind - that has been exposed in a new report.

Beginning in 1917 and continuing until 2003, the Soviets poured up to $1 billion into developing
mind-controlling weaponry to compete with similar programs undertaken in the United States.

While much still remains classified, we can now confirm the Soviets used methods to
manipulate test subjects' brains.

The paper, by Serge Kernbach, at the Research Centre of Advanced Robotics and
Environmental Science in Stuttgart, Germany, details the Soviet Union's extensive experiments,
called "psychotronics". The paper is based on Russian technical journals and recently
declassified documents.

The paper outlines how the Soviets developed "cerpan", a device to generate and store
high-frequency electromagnetic radiation which was used to affect other objects.

The psychotronics program, known in the US as "parapsychology", involves unconventional
research into mind control and remote influence - and was funded by the government.

With only limited knowledge of each other's mind-bending programs, the Soviets and Americans
were both participating in similar secret operations, with areas of interest often mirroring the
other country's study.

The psychotronics project draws similarities to part of the controversial program MKUltra in the
US. The CIA program ran for 20 years, has been highly documented since being investigated in
the 1970s and was recently dramatized in the 2009 movie ''The Men Who Stare at Goats."

Scientists involved in the MKUltra program researched the possibility of manipulating people's
minds by altering their brain functions using electromagnetic waves. This program led to the
development of psychotronic weapons, which were intended to be used to perform these
mind-shifting functions.

The illegal research subjected humans to experiments with drugs, such as LSD, hypnosis and
radiological and biological agents. Shockingly, some studies were conducted without the
participant's knowledge.
      Case 6:18-cv-01846-MC                Document 1               Filed 10/18/18             Page 19 of 74




Kernbach's paper on the Soviet Union's psychotronics program fails to mention one thing - the
results. He also doesn't detail whether there are ongoing mind-control programs in the US or
Russia, but there are suspicions .

... article continues."

We filed a FOIA with the DIA Defense Intelligence Agency asking for information on the
psychotronics program July 28 1995, they sent a responsive hit to the National Security Agency
who reviewed the documents and determined they were properly classified TOP SECRET and
should not be released in the request.



                                  NATIONAL SECURITY AGENCY                                  Serial: ,19728;;,96
                                  CENTRAL SECURITY SERVICE
                                FORT c."-<>t«;E G. t.1cA • c, MAwv, "-NCI .207:1=,.-41000   19 -1\:Iarch 1997



                                                        Obvious question:
                                                        If government-sponsored        .
                                                        mind control is not happening,
                                                        then why could it .. reasonably
                                                        be expected to ca use      .
       Ms. Chervl Welsh                                 exceptionally grave damage
       91.5 7.,ara'go7..a St-
       Dm,;s, CA H561G                                  to nationa_l security"!?
       Dear Ms. Welsh:

             Tili::; re:sponds to you~ Freedom of Jnform~Uon Act. (FOIA) request
      dated 28 Jtily 1995 submitted to the Defense Intell1gence Agency (DIAJ foi·
      records JJcclainin#; lo yourself amt o_U1cr vuriuus topics. A C«;)lJY of your
      request is attached for your corivcnicncc. On 21 October 1996 Lhc. DIA
      refo1Ted one responsive NSA-orlgtnatcd documcnl relating to:a Sovicl mind
      control system to Utis Ag1:ncy for our review and dirc~c~. rf':sponRe to you.

              The document has hee,1 revfo,vec:l by this A.~cncy J:>ursuant to· the
      provisions of theFOIA and has been found to be currently and properly
      classified :in accordance with lO:xecut.lve Order 12~58. This .documcnl
      meels Lhc criteria for classification as. sel forth in subpuragraphs (c) and
      (g) of scctiOn J .5 and remain classified TOP SE:C~RETas provided in se<":tion
      1.3 ofF...xetudvc Order 12958. The information is classiiled because iis!

     Idisclosure could reasonably be expecle<l to cause exccptlouaily grave .
      damage to the. national security. Occnuse the infonnalion is currently ::m
      prdpc:dy classilicd. iL is cx1..~mpt from dlscJosurc pursuant to the fi.rsl
      exemption of U1e r:'OIA (,5 U.S.C. section 552(b)(l)}.
         . . In addJtion, this Agency is authorized by various statutes l.o proLecL
      certain inlurmation concerning its activities. We have deicin'lined 1.hal
      such infom1alion exists in lhls docun1ent_ Accordingly,_ tho~e ~rtions arc
      also exempt from disclosure pursua,nt to. the third exemption uf the FOJA
      which provldes for the- withhold~ of inforniation specifical!y protected
      from disclosure by statute. The speciiic slalutcs applicable. in this ca!>e are
     Case 6:18-cv-01846-MC            Document 1        Filed 10/18/18        Page 20 of 74




However Executive Order 13526 forbids the classification of mind control, surveillance, spy and
psychotronic weaponry systems due to their continuous use to deny justice, torture, kill, spy on,
maim citizens around our society, the hiding of basic scientific knowledge from the public,
prevention of competition and advancement of public awareness and power to be equals in the
world:

President Barack Obama's EO 13526:
Sec. 1.7. Classification Prohibitions and Limitations. (a) In no case shall
information be classified, continue to be maintained as classified, or fail
to be declassified in order to:

(1) conceal violations of law, inefficiency, or administrative error;
(2) prevent embarrassment to a person, organization, or agency;
(3) restrain competition; or
(4) prevent or delay the release of information that does not require protection in the interest of
the national security.
(b) Basic scientific research information not clearly related to the national security shall not be
classified.
(c) Information may not be reclassified after declassification and release to the public under
proper authority unless:

Another feat is enabling government spies who may be judges, prosecutors, public defenders,
police, or other undercover agent (KNOWN AS NOC OR ILLEGALS) to communicate brain to
brain, which is telepathy, even when the judge is on the bench in the courtroom, bypassing
radios, telephones, and computer usage, making the communication secret and off the record.
A judge or other group of agents can then communicate as a large group known in the CIA
documents as psychotronics, enabling them to group together for lies, actions, and story
synchronization in cover ups and government/business wide abuses. This allows them to group
together and dismiss victims lawsuits as frivolous and delusional, for example, part of their
training to defend their secret weapons and techniques. From the CIA's own documents:
"Psychotronics is the term used to describe "the amplification of psychic energies by electronic
devices"

... by psychotronics, the minds of all men can be linked into a great supermind having absolute

psychokinetic mastery over time and space ... "



Again psychotronics work by installing a grid of satellites, and land sea radar to sens~ and

beam energy into people and places, which act as large holographic scanners/emitters, and

focus beams at targets. This is housing, ground, clothing, skull penetrating ..
    Case 6:18-cv-01846-MC                 Document 1     Filed 10/18/18        Page 21 of 74




This is not conspiracy, it is vetted material, commonly published in the media, wikipedia, and

various classified documents including the Snowden documents. It's such common knowledge,

it's discussed openly on twitter, discrediting any judge who dismisses my lawsuits without letting

a jury hear the full case. However, the precise details are sometimes unknown, due to

classification and judges covering up those classified informations by refusing to allow the public

access and by not requiring it be present in court for analysis, rigging the court procedures to

cover it all up, such as precisely how many spies are working where, and who all is a spy,

although it is known to be a substantial number of locals (so much so that one can go to the

Lane County Jail, to the Lane County Circuit Court, to the Peace Health Hospital, to the Shangri

La Group Home, to the Oregon State Hospital, to the LTD bus station, to a local wellness

center, hop on Amtrak, and they have agents running each one, and undercover agents

blending in as civilians, capable of baking police/health/ court reports, covering up a citizens

abuse, denying them medical care, dosing them with substances in secret and using radiation

on the person, in coordination, and not one employee in these facilities will directly help you, but

they will acknowledge you as a victim and admit to your victimization on the sly, and even

discuss their classified knowledge of what's going on at times, such as discussing remote view

capability and military tactics, or the risks the public is in from this, such as if they speak of it

they are labeled mentally ill and locked in nut wards even though everyone at the mental

hospital knows it is real, to performing a whistling campaign at you (whistle at you at each

location like they are walking you to your doom covertly, acknowledging your suffering, and the

fact no one is going to help you) .. ):

https://twitter.com/Suzi3D/status/1035508012050526209 (this tweet was retweeted over 297
times):




          II       Suzie Dawson            @Suzi3D


Snowden wasn't just telling us that we're being
spied on.
    Case 6:18-cv-01846-MC           Document 1       Filed 10/18/18      Page 22 of 74




He was telling us that the spies control human
society.

That's precisely what his documents show. The
NSA has its finger in every pie. Academia,
technology, NGO's, commerce, even high school
essay competitions ffs.
5:42 AM - 31 Aug 2018

The CIA also admits they secretly hire citizens and give them secret identities while they work
as "psychologists, police, lawyers," and others in the community, and none of this is really
disclosed to the public, such as when they order their agents to target and abuse a person
around town, to mangle and handle them at the local hospital, jail, mass transit, city counsel,
college universities, and other sites:

https://twitter.com/CIA/status/1034866941587087360


A
w       CIA--@CIA


CIA officers work as scientists, support staff,
engineers, economists, linguists, mathematicians,
secretaries, accountants, inventors, cartographers,
architects, psychologists, police officers, editors,
graphic designers, auto mechanics, historians,
museum curators, & more!
11:14 AM - 29 Aug 2018

https://twitter.com/CIA/status/1034866610283180032
    Case 6:18-cv-01846-MC        Document 1      Filed 10/18/18   Page 23 of 74




Myth: All CIA officers recruit & handle agents.


Fact: Only some officers recruit & handle agents,
which is the job of an operations officer. The
number of employees at CIA is classified, but the
variety of careers here is similar to major
corporations.


~.1.usa.gov/1 qOxdOa
11: 13 AM - 29 Aug 2018



https://twitter.com/CIA/status/1034865928717197312



•w      CIA--@CIA

So, who is a CIA agent?


Our operations officers recruit well-placed human
agents with access to secrets. These recruited
spies are agents. Agents/spies are invaluable.
They provide critical information about their country
to help America.
    Case 6:18-cv-01846-MC          Document 1       Filed 10/18/18     Page 24 of 74




11: 10 AM - 29 Aug 2018


https://twitter.com/Snowden/status/1044676549499400192




 \8-fl:: Edward Snowden~.-~        @Snowden


People are like, "what kind of power?" The power
to always know everything about anyone, so that
you can control the outcome of anything they try to
do. Sound abstract? It's your stalker ex, but with a
military.
12:54 PM - 25 Sep 2018


https://twitter.com/Snowden/status/1047562087059341312



  ij
 \ ~~':,~: Edward Snowden ___      @Snowden


All our lives dangle at the end of a wire. Ask
yourself: who controls it? How else might it be
used? #PresidentialAlert
12:00 PM - 3 Oct 2018

Snowden reports: at least we know, even though they continue to do all these things, they
haven't stopped, we are powerless because we can't stop them:

Edward Snowden: 'The people are still powerless, but now they're aware':
https://www.theguardian.com/us-news/2018/jun/04/edward-snowden-people-still-powerless-but-
aware

"The most important change, he said, was public awareness. "The government and
corporate sector preyed on our ignorance. But now we know. People are aware now.
    Case 6:18-cv-01846-MC           Document 1        Filed 10/18/18      Page 25 of 74




People are still powerless to stop it but we are trying. The revelations made the fight
more even.""

Shouldn't we have a remedy by now through the courts? Shouldn't we let the juries tear the
governments program apart, by letting them decide if the government is out of hand or not?
Shouldn't we stop running lies through jury trials, instead opting to provide them the raw
classified version without censorship for a change, to stop manipulating the juries for the
government agents favor? Shouldn't we stop judges from protectively dismissing cases before
juries can decide what really happened?

NSA whistleblower and humanitarian activist Edward Snowden confirmed on his twitter in
October 31 2016 that there are in fact some with access to our private memories - our actual
brains - our private thoughts and feelings. In 2014 during his Christmas Message, he confirmed
the same:
"A child born today will grow up with no conception of privacy at all. They'll never know what it

means to have a private moment to themselves an unrecorded, unanalysed thought. And that's

a problem because privacy matters, privacy is what allows us to determine who we are and who

we want to be." https://www.oregonstatehospital.net/video.php?id=GowiTyH21zA


Here is Edward Snowden's October 31 2016 tweet made the same month I sent his girlfriend
Lindsey Mills (@sjourney) information through her instagram about it. They deleted my
instagram post to acknowledge receipt yet did not block me from further posts. We have been
communicating through this channel and others for awhile.


https://twitter.com/Snowden/status/793109381982326784


Snowden quoted a false tweet made by the New York Times two days earlier with the below
commentary:



            ~
            \, 'Sl:1:: Edward Snowden__ @Snowden
Edward Snowden added,

Well, most people.
Edward Snowden Retweeted NYT Minus Context:
    Case 6:18-cv-01846-MC           Document 1        Filed 10/18/18      Page 26 of 74




NYT Minus Context @NYTMinusContext


Remember that people don't have access to your secret thoughts and feelings

8:16 AM - 31 Oct 2016



There you have it. Snowden has confirmed there are people with access to our secret thoughts
and feelings yet many people continue to dose the public with lies saying no one does.


Edward Snowden movie in theaters 2016: confirms Chief Justice Roberts of SCOTUS picks all
the judges for the FISA court, and Roberts is the Sith Lord of judges- meaning yes, he's
authorizing torture and killing and spying on Americans in secret and doesn't intend for any of
us to get justice. Movie available on cable/Amazon/etc to rent. Note because Snowden either
lacked access to higher classified systems like Special Access Programs or because Snowden
remains a secret undercover spy and kept some details secret, many details are not discussed
in the Snowden leaks or this movie such as NSA Space Capability or ability to read the mind or
hurt people with radiation. However the jist of abuses and targeting of Americans is covered- the
whole kingdom is their target as demonstrated in the movie: https://www.snowdenfilm.com/
William Binney 30 year technical director movie available on Netflix and to rent/buy online, A
Good American. Just like me Binney introduces himself, "If I die, I didn't commit suicide. I
wouldn't do that." Guys like me and Binney know too much and there's many people that want
us dead for knowing about it- the truth. https://agoodamerican.org/




NSA whistleblower William Binney confirms the US and UK courts have been refusing to shut
any of this down, calling the courts dense, refusing to take action: NSA whistleblower
discusses 'How the NSA tracks you':
https://www.csoonline.com/article/3213033/security/nsa-whistleblower-william-binney-pre
sented-how-the-nsa-tracks-you-at-sha2017 .html
"Before taking questions from conference attendees, Binney pointed out an icon on a slide as a
teaser to his startup, which will "advise on ways you can do privacy and security by design." He
came to Europe, since they can't get anything done in the U.S. 'The U.S. and U.K. are too
dense to realize it can be done" - it also goes against their agenda for more "money, power
and control.""
    Case 6:18-cv-01846-MC        Document 1      Filed 10/18/18    Page 27 of 74




The ultimate goal of the NSA is total population control :
https://www.theguardian.com/commentisfree/2014/jul/11/the-ultimate-goal-of-the-nsa-is-tota
I-population-control

"At least 80% of all audio calls, not just metadata, are recorded and
stored in the US, says whistleblower William Binney - that's a
'totalitarian mentality' ...

"At least 80% of fibre-optic cables globally go via the US", Binney said. "This is no
accident and allows the US to view all communication coming in. At least 80% of all
audio calls, not just metadata, are recorded and stored in the US. The NSA lies about
what it stores."

The NSA will soon be able to collect 966 exabytes a year, the total of internet traffic
annually. Former Google head Eric Schmidt once argued that the entire amount of
knowledge from the beginning of humankind until 2003 amount to only five
exabytes.
Binney, who featured in a 2012 shmt film by Oscar-nominated US film-maker Laura
Poitras, described a future where surveillance is ubiquitous and government
intrusion unlimited.
"The ultimate goal of the NSA is total population control", Binney said, "but I'm a
little optimistic with some recent Supreme Court decisions, such as law enforcement
mostly now needing a warrant before searching a smartphone."
"

The purpose of the spy system: population control. Population control
includes things like "what to do if a citizen refuses to perform manual
labor (get a job), or wants to protest and be free?" The government
uses surveillance, prisons, mental hospitals, homeless systems, and
the like to mitigate people who have "freed their minds" from the
matrix so to speak - causing trouble to the powers in control. They
might pick up an individual and take him to Oregon State Hospital
where they label the person mentally ill just to be able to prescribe the
corresponding drugs subjecting him to deadly chemical cocktails of
    Case 6:18-cv-01846-MC          Document 1       Filed 10/18/18     Page 28 of 74




drugs to shorten his life expectancy and mutilate his brain, ultimately
resulting in his death 25 years sooner on average, drugs kill 57%+
within 17 years if switched twice, recovery rate dropped from 80% for
non medicated to 5% for medicated, ending the problem. Another
solution: beam radiation into him from space, and give him a heart
attack, stroke, or cancer, or make him put a gun in his mouth and pull·
the trigger. Stalking is another popular solution, as is poisoning with
covert methods. They also censor all text books in school, all TV,
movie, gaming, and books, and publish falsified peer reviewed
information to throw the public off keeping them in a mental prison,
to keep all science and technology for themselves, giving them an
advantage and ownership of the world, sabotaging development of
everyone elses mind and skills. They must heavily censor information,
to control the development of human brains, weakening our ability to
fight back or figure it out. We end up brainwashed and clueless, but
their agents fully trained and aware. This has given them more than
40 years of technology lead over the general publics. The main secrets
are maintained in classified form exclusive for the secret society that
rules over us. All the tricks they played to get this justified, such as
claiming we needed them to protect us, the info would make us too
dangerous if we learned of it, etc. The National Security Act and like
laws are actual mechanisms the elite encoded into law to craft their
secret world with government protections. They wanted a way to
secure technology and information away from people so they would
have an advantage and they made it.

Despite US courts refusing to shut the NSA down - refusing to protect the public - the European
Union high court has stepped in, ruling against the UK version of the program: European Court
Rules NSA Surveillance Practices Violate Human Rights:
https://www.zerohedge.com/news/2018-09-18/european-court-rules-nsa-surveillance-practices-
violate-human-rights
     Case 6:18-cv-01846-MC           Document 1        Filed 10/18/18      Page 29 of 74




"Last week, the European Court of Human Rights ruled that the U.K.'s GCHQ spy agency is in
violation of the European Convention on Human Rights with its mass surveillance
programs. The court ultimately found that these activities violate the family and privacy rights of
British and European citizens, and this assertion ultimately includes a rejection of the
United States' activities considering GCHQ has obtained much of its data from the NSA.


         "The Court found that the way the UK government collected data from
         communications service providers was in violation of Article 8 of the
         ECHR (private and family life rights). It also found that both the method
         of bulk interception of communications and the process for obtaining
         communications metadata from service providers violated Article 10
         (freedom of expression) because of 'insufficient safeguards in respect
         of confidential journalistic material.' And of particular concern to the
         court was the lack of any oversight into what Internet traffic was
         collected or what filters were used to determine which traffic was of
         interest."


Notably, the U.K. laws the court took the most issue with mirror the American Patriot Act.
"The decision sends a clear message that similar surveillance programs, such as those
conducted by the NSA, are also incompatible with human rights,;, said ACLU attorney
Patrick Toomey.

Because the U.K. system is so similar to that of the United States -        and because the
U.K. relies heavily on the NSA - the ruling could have a ripple effect on the perceived
legitimacy of these practices."

Even the above ruling failed to analyze the European's use of remote view powers, to tap, and
irradiate their targets in their homes, because this issue has been so heavily censored and
covered up, it's very hard to get the word out when everyone is on the NSA's payroll, etc.


Assuming Edward Snowden didn't dump a bunch of lower tech information to the public to cover
up the psychotronic method of spying, and he was legitimate in his whistleblowing beliefs
meaning he is not on an undercover mission/psyop, has not he - and others like him - earned
his acquittal and guarantee not to even have to be put to trial for leaking documents that
ultimately helped victims like me while we were being preyed upon - or at least at risk for it?
Without the ability for victims like me to discover the methods we are being attacked with, how
else are we to save ourselves from death, torture, maiming and other targeted abuses of our
governments? Isn't there a 1st amendment public interest to ban all government and business
secrecy, to thwart future and current plots? Let's give him immunity and bring him back to the
    Case 6:18-cv-01846-MC            Document 1       Filed 10/18/18       Page 30 of 74




states to testify in my court cases along with all the other whistleblowers, experts, and scientists
ready to speak in my support.




Somewhere around 10%-20% of Americans, or 33-66 million citizens, are tied into this secret
remote view psychotronic weapon, running all government and business functions secretly
behind the publics backs, rigging elections, stealing earth resources such as
gold/oil/water/diamonds/land (which can be located underground - or people observed and
manipulated to turn property over or otherwise be attacked through legal and other means
including assassinations - using remote view technology denied to the public), and making
themselves millionaire/billionaires, robbing everyone else of freedom, food, shelter, healthcare,
education etc. All true knowledge is kept secret in the CIA, DIA, NSA, secret databases and
secret societies, out of public schools, so the general public cannot educate and rise to the
same opportunities as these secret classes. All news and scientific white papers are fabricated
public versions stripped of all the details, while the true information is in none public secret
databases shared with only clearanced people or at a cost. This is the true reason 80% of
Americans live in or slightly above extreme poverty and own less than 7% of the wealth and
declining, while 1% own 90% of the wealth and rising. The homelessness and illiteracy of
Americans continues to explode under this secret law rule. Secret courts are running because
the people staffing the courts are making all their decisions with this secret world in mind, hiding
the real reasoning behind their decisions.

https://en.wikipedia.org/wiki/Plutonomy Plutonomy (from Greek m\ouTo«;, ploutos, meaning
'wealth', and v6µo«;, nomos, meaning 'law', a portmanteau of "plutocracy" and "economy") is a
term that Citigroup analysts have used for economies "where economic growth is powered by
and largely consumed by the wealthy few."[1] (this applies to US, Canada, UK)

Citigroup's Shocking 'Plutonomy' Reports - h/t Michael Moore:
https://www.dailykos.com/stories/2009/10/4/789523/-

UN tours United States documenting the extreme poverty levels and failed government

implemented by the wealthy elite fucking everyone literally into a corpse:

http://www.al.com/news/index.ssf/2017/12/un poverty official touring al.html

https://en.wikipedia.org/wiki/Wealth ineguality in the United States The elite have used their

power to craft courts with high tolls only they could afford. Who else could afford $200-1000 an

hour for a lawyer, more for private investigators, and expert witnesses?
    Case 6:18-cv-01846-MC             Document 1        Filed 10/18/18      Page 31 of 74




I have found over 10 lawyers who said they would take my case but only if I paid upfront hourly

rate. One lawyer quoted me $100,000 up front. Another $50,000. Another $25,000. Lawyers told

me they don't take contingency cases because they lose money, a direct quote from a National

Lawyers Guild attorney in Eugene Oregon. The ACLU has literally told me and all the victims

like me "go fuck yourself." Still hundreds others sensed I was poor and disabled, and wouldn't

even talk to me for a second.


This "class of poverty" was specially crafted to imprison the poor, to deny them access to their

civil and constitutional rights, per the United Nations Special Reporter on Extreme Poverty:



Despite all this secrecy it gets talked about all over the world although not all details are
included:



UN Expert: US Authorities 'Punish And Imprison' The Poor:

https://www.telesurtv.net/english/news/UN-Expert-US-Authorities-Punish-And-lmprison-The-Poo

r-20180602-0014.html

"Its citizens lives shorter and sicker lives compared to those living in all other rich democracies,"

said Philip Alston, U.N. special rapporteur on extreme poverty.

https://www.reuters.com/article/us-usa-rights-un/americas-poor-becoming-more-destitute-under-

trump-u-n-expert-idUSKCN1 IY0C3


U.N.'s poverty and human rights special rapporteur finds U.S. policies reward wealthy, punish

poor: http://www.latimes.com/nation/la-na-un-poverty-ineguality-report-20180602-htmlstory.html


"In your four years as a special rapporteur for the U.N., you have reported from countries as

diverse as Haiti, China and Ghana. Did you plan to set your sights on the U.S. when you took

on the role?



No, it wasn't something that I expected to do, initially. My assumption was that poverty

problems were more severe in many other countries. But then gradually, it became
   Case 6:18-cv-01846-MC             Document 1        Filed 10/18/18       Page 32 of 74




apparent to me that, in fact, the United States, which is a land of vast differences or

inconsistencies, actually combined all of the wealth and riches that we see in some areas

with stunning poverty in other areas.



In some ways, it was captured very nicely in Los Angeles by the contra~t between the central

business district and skid row. From skid row, you see the wealth, the opulence which is so

close by, but in skid row itself, you've got this really large community of completely deprived

people, where not even toilets were provided. The streets stank of urine and despair because

the government is not prepared to devote serious resources to addressing the problem.




How does inequality in the United States compare to other countries across the world?



The United States has the highest inequality of the richest nations. It has the highest

incarceration rate by far. It has among the highest child mortality rates. It has the highest youth

poverty rate. It has one of the lowest levels of voter registration in the rich countries. In essence,

it scores extremely poorly on almost all of the comparative measures when compared with other

developed states.



I visited China on one of these missions about a year ago and what I found was a country that

has huge problems in terms of human rights, but in terms of extreme poverty, has made an

absolutely concerted and genuine attempt to eliminate poverty and has succeeded to an

important extent. By 2020, they will in fact have no one living in extreme poverty, unlike the

United States.



While I don't for a minute want to suggest that the political system [in China] is desirable or even

compatible with democratic standards, I would very much welcome an American government

that shows a determination to lift everyone out of extreme poverty. I think that's what politics

should be all about, and it's not happening in the United States."
    Case 6:18-cv-01846-MC             Document 1        Filed 10/18/18      Page 33 of 74




The rich elite crafted a system where even if you do your slave labor and get off 'welfare', you
can't afford rent, education, healthcare, court costs, retirement, childcare, leisure, travel, food or
anything else and work more hours weekly than anyone in any developed country thanks to the
lack of worker rights part of the lack of human rights. :D


Ask Slashdot: Did Baby Boomers Break America?:

https://ask.slashdot.org/story/18/05/26/2158225


""Automation taking jobs is only one symptom of a larger problem," argues an anonymous

Slashdot reader, sharing a link to this excerpt from Steven Brill's new book Tailspin, which

seeks to identify "the people and forces behind America's fifty-year fall -- and those fighting

to reverse it." The excerpt has this intriguing title: "How Baby Boomers Broke America." As

my generation of achievers graduated from elite universities and moved into the

professional world, their personal successes often had serious societal consequences.

They upended corporate America and Wall Street with inventions in law and finance that

created an economy built on deals that moved assets around instead of building new ones.

They created exotic, and risky, financial instruments, including derivatives and credit default

swaps, that produced sugar highs of immediate profits but separated those taking the risk

from those who would bear the consequences. They organized hedge funds that turned

owning stock into a minute-by-minute bet rather than a long-term investment... Regulatory

agencies were overwhelmed by battalions of lawyers who brilliantly weaponized the

bedrock American value of due process so that, for example, an Occupational Safety and

Health Administration rule protecting workers from a deadly chemical could be challenged

and delayed for more than a decade and end up being hundreds of pages long. Lawyers

then contested the meaning of every clause while racking up fees of hundreds of dollars per

hour from clients who were saving millions of dollars on every clause they could water
    Case 6:18-cv-01846-MC            Document 1     Filed 10/18/18     Page 34 of 74




down ... As government was disabled from delivering on vital issues, the protected were able

to protect themselves still more. For them, it was all about building their own moats. Their

money, their power, their lobbyists, their lawyers, their drive overwhelmed the institutions

that were supposed to hold them accountable - government agencies, Congress, the

courts... That, rather than a split between Democrats and Republicans, is the real

polarization that has broken America since the 1960s. It's the protected vs. the unprotected,

the common good vs. maximizing and protecting the elite winners' winnings ... [l]n a way

unprecedented in history, they were able to consolidate their winnings, outsmart and co-opt

the forces that might have reined them in, and pull up the ladder so more could not share in

their success or challenge their primacy. Brill argues that the unprotected need things like

"a realistic shot at justice in the courts," writing that instead "the First Amendment became a

tool for the wealthy to put a thumb on the scales of democracy." And he shares these

statistics about the rest of America today: For adults in their 30s, the chance of earning

more than their parents dropped to 50% from 90% just two generations earlier. In 2017,

household debt had grown higher than the peak reached in 2008 before the crash, with

student and automobile loans staking growing claims on family paychecks. Although the

U.S. remains the world's richest country, it has the third-highest poverty rate among the 35

nations in the Organisation for Economic Co-operation and Development... Has he

identified the source of a societal malaise? Leave your own thoughts in the comments. And

is Brill's thesis correct? Did baby boomers break America?"



"In the U.S. 49.7 Million Are Now Poor, and 80% of the Total Population Is Near Poverty":
http://politicalblindspot.com/us-poor/


Massive homeless and healthcare problems in Oregon from shutdown of all government
services and huge push to keep services from being funded and started up for decades and
    Case 6:18-cv-01846-MC            Document 1       Filed 10/18/18     Page 35 of 74




decades. This has led to citizens just getting fucked with everywhere they go even the

emergency room like a complete joke show, one man denied healthcare at the ER four times for

an MRSA infection: article title "no resources.":

https://www.eugeneweekly.com/2016/09/29/no-resources/


Criminalizing Homelessness: more than one in four arrested or ticketed by the cops are

homeless poor saps with no housing to turn to for safety. Many of the police targeting are

people forced to sleep on the streets, which they are criminalized for. Others are forced to use

the bathroom, have sex (keep their sex drives in check), change clothes, and do other acts:

https://www.eugeneweekly.com/2017/06/01 /criminalizing-homelessness/


Most of Oregon's homeless families live on the street, in cars, parks: Highest percentage in

U.S., says HUD report:

https://www.oregonlive.com/trending/2016/11 /homeless unsheltered oregon hu.html



Portland homeless accounted for majority of police arrests in 2017, analysis finds:

https://www.oregonlive.com/portland/index.ssf/2018/06/portland homeless accounted fa.html


The federal government actually puts out numbers of homelessness way lower than it is. The

above article claims there's only 13,238 homeless including children, with 60% being entirely

unsheltered, but this article says there's 22,541 homeless students in Oregon alone: Homeless

students jump over 5 percent in Oregon, set new record high:

https://www.oregonlive.com/education/index.ssf/2017/11/homeless students iump over 5.html


SSI Funding Puts Disabled at Risk of Homelessness:

http://www.ethicsdaily.com/ssi-funding-puts-disabled-at-risk-of-homelessness-cms-24586


Report: Housing A 'Crisis' For People With Disabilities:

https://www.disabilityscoop.com/2017/12/15/report-housing-crisis-disabilities/24534/
    Case 6:18-cv-01846-MC             Document 1         Filed 10/18/18       Page 36 of 74




"The national average rent for a one-bedroom apartment in 2016 exceeded the entire typical

SSI check of $763 per month, while a studio or efficiency unit accounted for 99 percent of that

payment.


What's more, in the 13 states and Washington, D.C. where housing prices are highest,

individuals with disabilities could not even cover the average cost of the smallest apartments

with their SSI benefits." this literally means that SSI receivers cannot under any circumstances

live in an apartment or house, while affording any of their basic needs except in rare

circumstances when a rare cheap unit exists, and it normally does not exist. Given the variability

of each person having different needs, many like myself have been forced homeless indefinitely

no matter what comes our way due to high costs of healthcare, lawyers, and other needs not

covered by any government benefit.


Want to know how the disabled live in Europe? Way better. First of all in some countries like the

Netherlands, they literally pay the disabled minimum wage of $2000/month, plus they get 12

prostitution sessions paid by the government a year, a housing subsidy, vacation money, and

other perks. In the UK they pay only $500/month cash, but in addition their rent is fully paid, and

they are eligible for healthcare benefits that are never out of pocket and are covered beyond the

normal medication prescription, and the local counsel pays for strip clubs, prostitutes, and lavish

travel packages as treatment and disability maintenance, and cars with an upto $300/month

lease and bus passes are free depending on the type of disability they have. In addition to this,

civil counsel for lawsuits and law violations is provided free of charge, so no disabled would

typically have a debt taking their entire SSI check like I have .. college is also often entirely free

there. The same is virtually true in all European countries: Germany, Finland, France, Italy, etc.

The key differentiator seems to be that their government will pay for anything a disabled person

needs as a special case by case situation, on top of their disability allowances which they

consider "human rights."
     Case 6:18-cv-01846-MC             Document 1         Filed 10/18/18   Page 37 of 74




Councils pay for disabled to visit prostitutes and lap-dancing clubs from £520m taxpayer fund:

http://www.dailymail.co. uk/news/article-1303273/Councils-pay-disabled-visit-prostitutes-lap-danc

ing-clubs.html


"A 'man of 21 with learning disabilities has been granted taxpayers' money to fly to

Amsterdam and have sex with a prostitute.

His social worker says sex is a 'human right' for the unnamed individual - described as a

frustrated virgin.

His trip to a brothel in the Dutch capital's red light district next month is being funded

through a £520million scheme introduced by the last government to empower those with

disabilities.

They are given a personal budget and can choose what services this is spent on.

The man's social worker, who spoke on the condition of anonymity, said his client was

an 'angry, frustrated and anxious young man' who had a need for sex.

'He's planning to do more than just have his end away - he's having a holiday,' he said."


The Netherlands Pays For Disabled Citizens To Have Sex With Prostitutes!:

https://www.popdust.com/the-netherlands-pays-for-disabled-citizens-to-have-sex-with-prostitute-

1890879447.html

'The Netherlands is so cool! The government just hands out money for school, housing, medical

needs, even hookers!

That's right. ... government-funded booty calls .... up to 12 a year.



Reports show that this program has significantly reduced depression and suicide rates among

the disabled, many of whom have previously never had the chance to get their freak on. "


In the US they expect us to take our brain slaughter with drugs, and live homeless on the

streets, entering hospitals and jails our whole lives .. The European's are housed, having sex,

and have money to do things with like vacations and car driving. :(
    Case 6:18-cv-01846-MC            Document 1        Filed 10/18/18      Page 38 of 74




Brothels for disabled people: Guess what? We like sex too:

https://www.independent.co.uk/voices/comment/brothels-for-disabled-people-guess-what-we-lik

e-sex-too-8461537 .html


For Homeless Youth, Statistics and Reality Are Miles Apart-1 in 10 18-25 homeless in previous

twelve month period:

https://talkpoverty. org/2018/01 /24/homeless-youth-statistics-reality-miles-apart/


New Study Finds That 4.2 Million Kids Experience Homelessness Each Year:

https://www .npr.org/sections/ed/2017/11 /15/564370605/new-study-finds-that-4-2-million-kids-ex

perience-homelessness-each-year


"Like Ellis, some 4.2 million young people experience unaccompanied homelessness in the

course of a year, according to a new study from Chapin Hall a research center at the University

of Chicago." that's just unaccompanied homelessness too.


Homelessness increases 100% in some Oregon counties: Find out how it looks throughout the

state:

https://www.oregonlive.com/pacific-northwest-news/index.ssf/2017/11 /homeless rates around

oregon.html


Oregon ranks as one of the highest in the nation for homeless population:

https://theworldlink.com/news/local/oregon-ranks-as-one-of-the-highest-in-the-nation/article e92

c0dda-0ea7 -536a-8343-4b844bfeaf57. html


"America's homeless population rises for the first time since the Great Recession":

https://www.theguardian.com/us-news/2017/dec/05/america-homeless-population-2017-official-

count-crisis


"Advocates who have witnessed the homelessness crisis unfold since it emerged in the early

1980s are grimly astonished by its persistence.
    Case 6:18-cv-01846-MC            Document 1        Filed 10/18/18      Page 39 of 74




"I never in a million years thought that it would drag on for three decades with no end in sight,"

said Bob Erlenbusch, who began working in Los Angeles in 1984."


The early 1980s is when Ronald Reagan and the Republicans gutted $160 billion yearly from

welfare, section 8, elderly and disabled housing, Medicaid and other programs for the needy

beginning decades of decline for the middle and lower class. Tax breaks were also implemented

for the rich and prices have went up 400-1200%, allowing the poor and middle class to be

drained of all wealth, account levels have been continuing to drop. It is known that after 1981

when welfare cuts were implemented kids and adults lost Medicaid coverage and had to do

without healthcare even for working parents, and over 15% of welfare recipients became

homeless overnight even if working. Welfare and section 8 was further cut by the Republicans

under Bill Clinton in the 1990s. The rise of the homeless and sick all started by defunding

American communities- forcing us to pay more for less, and pay for things that should be free

and paid by government (making it a human right). Overtime a snowball effect occurred as all

reserve wealth dried up in previously sustained households who relied on welfare to supplement

the poor wages they were offered for work. In Europe they literally provide 40 more government

services free, helping people get by on top of welfare benefits, all with about the same tax rate

as Americans pay- only we don't get any of those services.



Grow up healthcareless? Thank President Ronald Reagan, he cut Medicaid from ¼ of the

population, and made men, families, women and children homeless, which today has exploded:

Reagan Budget Means Drastic Cuts In Medicare and Medicaid Programs (even for those like

seniors and disabled on Medicaid after the huge cuts, Medicaid was no longer the same and

became dysfunctional. It was not until over 30 years later healthcare to low income men,

women, and children was partially reestablished with ObamaCare, and yes our generation of

millennial children grew up without healthcare access, never got to see dentists, never had

checkups, cleanings, no psychologists, etc):

https://www.washingtonpost.com/archive/politics/1981 /08/21 /reagan-budget-means-drastic-cuts

-jn-medicare-and-medicaid-programs/5c74d 19a-dfdc-4c57-924f-feb27de78f9c/
     Case 6:18-cv-01846-MC           Document 1        Filed 10/18/18      Page 40 of 74




Reagan        Welfare        Cuts      Found        To       Worsen        Families'       Poverty:
https://www.washingtonpost.com/archive/politics/1984/07/29/reagan-welfare-cuts-fou nd-to-
worsen-families-poverty/077278f9-a87 5-4 791-9c34-d1 cf3cd 148b5/



They also stopped building low and middle class housing around the same time. Now they only

build luxury units for the rich, which has resulted in steep housing prices for the poor along with

lack of subsidies in section 8. Developers have indicated the rich are perfectly able to keep their

businesses sustainable so that's where they devote their time and materials to.


What did the elite rich do with the $160 billion/year gutted from welfare? Did it magically make

the voters richer? No. Poorer. Much poorer. They funneled the money to the military to build and

run weapons and prisons targeting the poor ensuring their world dominance as a class. The

money largely goes to their military contractors right into their own pockets. Tax money-> elite

rich persons pocket, ensuring their own health and fitness above us all. Plus they get to spy on

and shoot to kill anyone they want with these systems, making sure another French Revolution

doesn't occur. There's so much money they can afford to pay off swaths of the population to

help them implement these plots yet still own 90% of everything to themselves.


"Basic Facts About Homelessness: New York City

The Coalition for the Homeless provides up-to-date information on New York City's homeless

population. In recent years, homelessness in New York City has reached the highest levels

since the Great Depression":

http://www.coalitionforthehomeless.org/basic-facts-about-homelessness-new-york-city/


Check out this video by Brut on the United Nations investigation on American extreme poverty.

Listen to the black poor man: "they should be enticing us to vote rather than crippling us from

voting":

https://m. facebook.com/story.php?story fbid=1789899294356336&id=1000000884 76022
        Case 6:18-cv-01846-MC                    Document 1   Filed 10/18/18   Page 41 of 74




"Republican leaders believe that "if you can't afford to eat, then you should starve to death" and

"if you can't afford your healthcare ... then you should die," former congressman Alan Grayson

(D-Florida) tells RT.":

https://m.facebook.com/story.php?story fbid= 1786228724723393&id=1000000884 76022


A Baby is Dead After Being Found With His Homeless Mother at a Portland Bus Stop. The child

lived less than 24 hours and never had a name:

http://www.wweek.com/news/city/2017/01 /16/a-baby-is-dead-after-being-found-with-his-homeles

s-mother-at-a-portland-bus-stop/


"A Portland baby is dead after being found last week in freezing temperatures with his homeless

mother in a bus stop along Southeast Powell Boulevard."


The numbers are staggering: US is 'world leader' in child poverty:

https://www.rawstory.com/2015/04/the-numbers-are-staggering-us-is-world-leader-in-child-pover




 Minimum wage doesn't cover the rent anywhere in the U.S.:

https://www.cbsnews.com/news/minimum-wage-doesnt-cover-the-rent-anywhere-in-the-u-s/

r---------                                 --------- --- . -.-- - . .      ----------------,--_--7
:US:teens
~-      ..
          often forced to
                        .
                          trade sex work·_
                                     .
I . -                     . ---              -
,or food, study finds                                                                                     I
~eens in low-inconie communities: overt60ked by childhood nutrition policies, do sex                      I
rork, save school lunches, sell drugs and join ·gangs for food, report says               ._. ·   . ___   j
L•--'"-•---'----'--   .   .   . ·-•••··•   - - - ·---   ----~---••---~----•- ---   -•-•••-------~__:__j
https://www.theguardian.com/us-news/2016/sep/12/teens-america-hunger-food-poverty
       Case 6:18-cv-01846-MC          Document 1       Filed 10/18/18      Page 42 of 74




Police Are More Dangerous To the Public Than Are Criminals:

https://www.newsbud.com/2013/09/16/police-are-more-dangerous-to-the-public-than-are-crimin

als/


The rich elite prefer us to give hand jobs and intercourse to them to get cheese sandwiches

O_O ... no joke, this Portland Oregon women was homeless last year and made a song about

how she'd suck your dick for coffee, donuts, and sushi just to help her hunger:

https://m. facebook.com/story.php?story fbid=461241827716076&id= 154045247964842


Basic income and why we don't have it- Redacted Tonight/Lee Camp, Russia Today: Basic
Income: The Totally Crazy Not Crazy Idea:
https://www.oregonstatehospital.net/video.php?id=JNQKrZfk-bg



Above is small amount of evidence on the issue of poverty in American- poverty = human rights
and constitutional violations. It impacts every area of American lifestyle. Its proof we are
enslaved and the government, business and infastructure around us are not there for us, but to
control us and support the elite.



As a victim of this, I was set up, framed, and maimed, now suffer extreme disability. See
supporting psychologist reports and government documents on Project Star Gate.
Further I am supported by NSA, military intelligence, and other whistleblowers who have backed
me as a victim and verified my documents authenticity.

Brief sample of my NSA whistleblower friends supportive statements, psychologists statements,
military intelligence friends statements, DOD/CIA/NASA/DOJ architects statements, etc:

Recent email from NSA whistleblower William Binney, 30 year technical director to me:

I asked Binney if he had stated the courts would lock people up in prison for life knowing they

were innocent using the parallel construction technique, he responded he did say that in an

online article, which I have below:

'Yes I did in a number of talks I have given. See attached for basis plus fact that they tried to do

this to us
     Case 6:18-cv-01846-MC            Document 1         Filed 10/18/18       Page 43 of 74




(we caught them with evidence of their attempt) and also to Tom Drake. Bill

- - Original Message -

From: Todd G.

To: Bill Binney

Sent: Monday, December 26, 2016 12:14 AM

Subject: question on planned programmed perjury policy/parallel construction




trying to find a comment from you. didn't you say you thought the state would use parallel

construction/planned programmed perjury policy to ultimately get someone convicted of a crime

falsely for life?



I swear I read that going over some material from open source on the web but can't locate it.

continuing to look, let me know if you remember what article it was published in. swore it was

washingtons blog tho' ..



Todd"


Bill Binney, the 'original' NSA whistleblower, on Snowden, 9/11 and illegal surveillance:
https://www.computerweekly.com/feature/lnterview-the-original-NSA-whistleblower


. Reconstructing evidence
One of NSA whistleblower Bill Binney's main concerns is how the NSA uses the data it gathers, not just in

the US but also internationally.


Concerns were raised last year, when a report in Reuters revealed that the US Drug Enforcement Agency

(DEA) was using NSA phone intercepts, alongside domestic wiretaps and informants, to build up a

database on drug-related crime.
    Case 6:18-cv-01846-MC                 Document 1           Filed 10/18/18         Page 44 of 74




Documents seen by the news agency showed that law enforcement agents had been directed to conceal

how such investigations begin - from defense lawyers and sometimes from prosecutors and judges.


Because illegally obtained evidence is not admissible in court, the DEA altered and recreated its

investigative trail in a process known as "parallel construction".


This was then substituted for the NSA data as evidence in the courts.


Life incarceration


New US legislation - the National Defense Authorization Act section 1021 - has enabled the president to

declare a suspect a terrorist threat, with indefinite military detention without trial.


Binney believes that the ability to reconstruct evidence from illegal NSA surveillance may ultimately lead

to life incarceration without due process for American citizens.


It is a denial of due process, in that it prevents effective challenges by lawyers, Binney claims. "I call that

perjury. It is a planned, programmed perjury policy run by the Department of Justice of the United States.

It's run worldwide. It's not limited to the US.""




EFF NSA cases in the courts over warrantless unconstitutional surveillance which doesn't

mention the NSA space capability or mind control abilities anywhere:

https://www.eff.org/deeplinks/2017/12/court-challenges-nsa-surveillance-2017-review

Second Circuit strikes down NSA warrantless phone spying program:

https://www.aclu.org/news/appeals-court-strikes-down-nsa-phone-spying-program-aclu-lawsuit



Binney sent me this article attached, confirming NSA is being used to command law

enforcement who then parallel construct the case and hide NSA use including the space

capability/remote view system: Exclusive: U.S. directs agents to cover up program used to
     Case 6:18-cv-01846-MC            Document 1       Filed 10/18/18      Page 45 of 74




investigate Americans:

https://www.reuters.com/article/us-dea-sod/exclusive-u-s-directs-agents-to-cover-up-program-us

ed-to-investigate-americans-idUSBRE97409R20130805 what the article confirms is the modern

day use of parallel construction by police who receive intel from NSA/DIA/CIA/DOD off the

record, and hide when targets arrested were spied on/set up/framed. Example they hide they

were monitoring them for years, and tracking the car via satellite. The police reports, testimony,

and court records don't mention it.


Former Top NSA Official: "We Are Now In A Police State":



http://www. washingtonsblog .com/2013/12/former-top-nsa-official-now-police-state. html



I sent William Binney the below Project Star Gate files exposing NSA abuses with space



capability, he popped a boner. This is the email statement he provided:



"Thanks Todd. This is the kind of evidence we need to assemble to prove issues. Opinion,



feeling and speculation mean nothing in a court of law. Bill"




Previously I, Binney, and Kirk Wiebe another NSA whistleblower had spoken on a radio show.



Here's what Wiebe had to say:
    Case 6:18-cv-01846-MC          Document 1       Filed 10/18/18     Page 46 of 74




""We understand the predicament you are in, we have been in similar situations ... NSA and CIA



work in compartmented areas, or on a Need to Know basis. We do know government has a



history of experimentation against people, and the DOD has authorization to conduct



experiments on people, some with consent, some without consent-they have the power and the



money to deliver all kinds of electronic methods against people. We need to do some correlation



as a group. Thank God we have people like you.""




Transcripts:



https://everydayconcerned.net/2016/10/16/nsa-whistleblower-powerhouses-william-binney-and-



kirk-wiebe-stand-up-to-support-targeted-individuals-worldwide/



William Binney has teamed up with Robert Duncan to support victims of the full targeting system



including space capability, which he says ties into the Snowden disclosed operations. See these



videos:
    Case 6:18-cv-01846-MC             Document 1      Filed 10/18/18      Page 47 of 74




Binney addresses room of targeted citizens explaining how the NSA targets them:



http://www.oregonstatehospital.net/video.php?id=ZmW-f-i ri8



Binney and Robert Duncan, and John Kiriakou discuss targeting, torture, etc:



http://www.oregonstatehospital.net/d/media archive/2015-02-24%20Awake%20Radio-%20Dr. %



20Robert%20Duncan. %20\/\/illiam%20Binney, %20John%20Kiriakou%20interview. %20CIA %20



NSA %20OOD, %20US%20DOJ%20bullshit%20exposed.mp3



Robert Duncan and William Binney discuss compiling data to try to save me and other victims (I



did it all for them, I am their main buddy):



https://www.oregonstatehospital.net/video.php?id=WvdE3glTg6E



NSA whistleblower Karen Stewart confirms I'm a victim in this 2017 email body:



"I am writing to request the release of Todd Giffen, who has been the victim of purposeful abuse



by the National Security Agency on a covert, criminal level that is factual. I used to work for the



NSA and was illegally terminated for properly reporting wrong-doing by management that



amounted to criminal and treasonous behavior.
     Case 6:18-cv-01846-MC             Document 1         Filed 10/18/18       Page 48 of 74




http://www.washingtonsblog.com/2016/04/nsa-whistleblower-karen-stewart-speaks-candidly-ille



gal-criminal-nsa-fbi-programs-organized-stalking-electronic-harassment-usa-abroad.html



K. M. Stewart"




Karen Melton-Stewart worked in the weapons and space directorate at NSA the guys with

magic psi powers.


https://www.activistpost.com/2017/08/yet-another-former-nsa-analyst-faces-criminal-charges.ht

ml



CIA/DOD/US DOJ/NASA engineer Dr. Robert Duncan confirms I'm a victim:



"Robert Duncan <xxx@harvard.edu> Mon, Feb 24, 2014 at 8:50 PM

To: Todd Giffen <case@oregonstatehospital.net>



I know how angry you are. It is unlikely they will kill you but the torture sure feels like it. The real

issue will be if they can get you to kill someone else or yourself. That will be your internal battle

for awhile. Lowering your stress levels will slow the induction process and the rewiring of your

brain. Valium helps. I wish I could say it will end well but most likely this will be your eternal

battle. You are up against a ruthless computer program and people.

Aaron Alexis was obviously a target. No one can prove it to the FBI.



From: Robert Duncan <xxx@harvard.edu>
    Case 6:18-cv-01846-MC            Document 1       Filed 10/18/18       Page 49 of 74




To: seth17279 <seth17279@aol.com>

Sent: Thu, Jul 17, 2014 12:36 am

Subject: Re: A serious interview of targets and whisteblowers



Hello Dr. Farber,

I appreciate what you do for Tis.



I don't get involved in individual cases at all. The problem has always been a sound strategy to

stop the abuse. Another problem is that these people operate above any laws and there are few

skilled enough to decipher the signal intelligence impinging upon the victim. Evidence is difficult

to come-by and certainly not understood by the common man that you would find in a court

setting. Courts do not have the power to stop this. Public understanding and opinion could sway

things but this is a long journey of education. I do what I believe can keep me out of prison and

still help inform the populous.



Good luck,

R. Duncan"


In the above letter Robert Duncan describes the gutting of human safety and protection across

the world and his knowledge there is no healthcare, due process or other system in place

citizens abused may tum to. There's no courts, no impartial judges, no actual law enforcement,

no child protective services, no adult protective services, no 911 etc. The reason is when you

interact with these people they are secretly set up in the blackworld as a weapon to spy on and

control the public, and rather than provide service run blackworld programs to cover up your

abuse during their stealth operations. Dr. Robert Duncan told me this by email confirming my
     Case 6:18-cv-01846-MC             Document 1      Filed 10/18/18      Page 50 of 74




plight. His only recommendation to fend off the directed energy attacks is take a Valium to dull

some of the pain from the assaults because they aren't being stopped anytime soon.


Dr Robert Duncan worked with me personally for years, including having me host documents

such as the below on my website drrobertduncan.com and he provided me his Harvard email

address which he said I may use to confirm our relationship- he never gives it to no one.



Dr. Robert Duncan AB, SM, MBA, PhD documented the rape, torture, etc tactics used on me in

this document, the Neuropsychological and Electronic No Touch Torture Report. This particular

report discusses torture programs hidden from the Senate Torture Report, including techniques

used on black site, Gitmo prisoners, and citizens around society. All of these details known but

hidden in the public Senate Torture Report:

http://www.drrobertduncan.com/dr-robert-duncans-neuropsychological-and-electronic-no-touch-t

orture-report.html


In the below Coast to Coast AM interview December 5th 2006, Duncan confirms even the chief

justices are involved in covering up our attacks and turning to them for help is futile. A common

thought victims have once discovering the program is to turn to the courts for lawsuits which

never works. My cases demonstrate no court system actually exists as all lawsuits get

dismissed without any investigation, or trial.


Dr. Robert Duncan's biography confirming work for the DOD, CIA, NASA, US DOJ, Harvard,

Dartmouth college graduate per Coast to Coast AM and George Noory:

https://www.coasttocoastam.com/guest/duncan-robert/6840
     Case 6:18-cv-01846-MC           Document 1        Filed 10/18/18       Page 51 of 74




Dr. Robert Duncan has authored multiple books with the classified details summarized in a form


for the public to review. It's all based on data already available publically and through the victims


statements. He gathered data by interviewing over 600 victims in 2006 and before, and


investigated the scene using his government background confirming cases of psi weapon


abuses including fake hauntings of peoples homes. The community of ghost haunted homes,


mind control victims, alien abductees is largely identical reporting the same abuses under


slightly different descriptions. He confirms the modern day program documented in the book


The Matrix Deciphered is called psychic warfare- they made lawyers, judges, police, and other


agents psychics with the technology, and it has since gone completely black to hide the powers


they all secretly have to have us spied on, tortured, maimed, and killed. It describes how


effective and advanced the technology is to remotely control citizens as they walk around earth


having it used to them 24/7. The Matrix Deciphered is a deciphering of the prison set up for our


minds, the weapons and surveillance used on us all by government from birth to old age,


completely classified and kept from us all unless we are brought into the game perhaps when


we go to work as an adult or are brought into training as a child:


http://www.oreqonstatehospital.net/d/The-Matrix-Deciphered-Prerelease-by-The-Saint.pdf


(everything discussed in the book is actual technologically done and going on- citizens are
    Case 6:18-cv-01846-MC            Document 1       Filed 10/18/18       Page 52 of 74




walking around being remotely controlled and tortured by state and federal agents with this


capability.)


Dr Robert Duncan AB SM MBA PhD from The Matrix Deciphered book:


                               "True nobility is exempt from fear".


                        - King Henry the Sixth, Part II (Act IV, Scene I).


Call me The Saint. I am the all American - prep school, Harvard College graduating with honors


in computer science and a minor in premedical studies, and advanced degrees from Harvard and


Dartmouth in business and science. My famous ancestors are President Lincoln, King Duncan of


Scotland, and Governor William Bradford, the first governor of Massachusetts.



My research interests have been neural networks, virtual reality, and EEG controlled robotics.


Before graduate school I worked for the Department of Defense, Navy, NATO, and various


intelligence agencies computer science projects. I have done business consulting and computer


consulting for the largest companies in the world. I have been a pro(essor, inventor, artist, and


writer. I am one of the last Renaissance men.



My projects have included algorithms for Echelon and CIA natural language parsing and


classification of document content, IRS formula for red flagging audits, writing the artificial
     Case 6:18-cv-01846-MC            Document 1        Filed 10/18/18      Page 53 of 74




intelligence code to automate tracking of the Soviet Nuclear Submarine Fleet and all water


vessels, work integrating HAARP with SIGINT SIGCOM and SPAWAR. I have worked on


projects for the Justice Department connecting local, state, and federal databases for the tracking


of terrorists. I developed a system for the FBI to track license plates past toll booths and other


locations. I worked on the soldier 2000 program to create body networks for reading vital signs


and other information. A system I worked on called Snyper is operational in Iraq which


triangulates on intercity conflict gun shots. I have been to a couple secret bases in the so called


free world. I have developed telemedicine robotic surgery and virtual reality applications for the


Army. For DARPA, I have worked on satellite computer vision target tracking applications and


tank simulation as well as integration of the land, sea, and air surveillance systems like SOS SUS,


towed arrays, and others.



Projects that I have worked on outside of government contracts include my thesis on computer


generated holography, a project making paralyzed people walk again using choreographed


stimulated muscles movements, face recognition, voice identification and recognition, finger


print recognition, and neural network robotic controller. My research interests moved to


enhanced reality heads up displays and wearable computing systems. My current research
    Case 6:18-cv-01846-MC           Document 1        Filed 10/18/18     Page 54 of 74




involves finding a cure for the mind control directed energy weapons fiasco. The integrated


global surveillance grid is actually part of the holy grail of weapons and human control systems.



My apologies to the human race for my contribution to tyranny. I was tricked into thinking it


would not be misused by corrupt government especially in my beloved country. I was wrong.


The Joint Non-Lethal Weapons Directorate has Skip Green on the governing board. One of my


old colleagues at a technology think tank in Cambridge partly in charge of the radio frequency


weapons testing for neurological disruption now torturing and killing people worldwide. Several


other US Navy and UK Navy scientists have been knocked-off and that is why I have come


forward. I know my time maybe near. I am currently a professor in computer science and


business, helping to educate the public on government corruption, greed, and stupidity. Like my


ancestor Lincoln, I am fighting against mental slavery in a new Civil War engineered by the


same useless elements in over 80 government agencies who have tested radiological, drug, and


viral weapons on unsuspecting Americans for over 45 years.



I have great pride in the :fundamental and constitutional values of America and mean no


disrespect by my blasting the incompetence, apathy, and stupidity of those involved in the


conspiracy of involuntary biological, chemical, and psychotronic human effects testing. There
    Case 6:18-cv-01846-MC            Document 1        Filed 10/18/18       Page 55 of 74




are so many brave men and women serving in the armed forces who fight and protect us for the


American values they believe in. But because of the silos of information called


compartmentalization in the security agencies and the lack of accountability and oversight of


black operations and some top secret projects, diabolical elements become rogue or worse


destroying the very country they are tasked with protecting turning it into a hypocracy rather


than a democracy.



My goal is to awaken Americans to the continued horrific acts of military and CIA weapons


testers in this country and the other branches of government's inability to stop them and hold


them accountable.



All I ask from the reader is to listen to testimony and validate facts presented here and come to


their own conclusion. Then fight to win back America from this silent overthrow. This has been


my project for about two years, investigating government corruption, incompetence, and


cover-up upon which I accidentally stumbled one day while looking at a reverse MRI scheme to


inject electromagnetic signals into the brain for virtual reality applications. I have interviewed


over two hundred people and worked on the highest level of military projects for the U.S.,


NATO, and U.K. and have given videotaped testimony to senators and representatives on this
     Case 6:18-cv-01846-MC            Document 1        Filed 10/18/18       Page 56 of 74




topic resulting in lip service since they have no real power to enforce. Two high level FBI agents


and a couple CIA agents have come forward to validate the existence of a MK.ULTRA like


project that continues to grab random people for mind control experimentation. Two of these


have since become part of the program and endure daily psychotronic tortures. All the torture can


be done using directed energy psychotronic weapons with the so called continental ballistic


missile surveillance defense grids.



I apologize to the human race for any contribution to these 4th generation weapons that I may


have worked on that are more horrific than the nuclear bomb and whose cover-up is more


pervasive than the Manhattan Project. And because of the horrific acts of violence being


committed on as many as two thousand Americans as far as my research has uncovered and


many others in other countries, I understand the extreme risk to my own welfare that publishing


this material will have. But freedom is so important to me that I know full heartedly that the


human race must have an open discussion on these weapons to decide their own fate before the


point of decision is gone, that I am willing to risk divulging so called national secrets. All I offer


you is the truth.
     Case 6:18-cv-01846-MC                 Document 1          Filed 10/18/18         Page 57 of 74




All information presented in this book was received through legitimate channels such as the


Freedom of Information Act, military documents, victim testimony, and turned agents. I still


hold valid the oath I took to keep secret the details of the projects that I worked on under DoD


budgets. The majority of the proceeds of this book will go towards helping the psychotronic


experiment survivors and surviving families of those that have perished. When the government


fails, business and the citizens must look out for each other.


                            Remote Interrogations, Remote Renditions

           Silent Warfare, Torture, Interrogation, Brainwashing, and Eugenics



* This list was created from the 4th Infantry Division torture manual provided by the ACLU, CIA interrogation and
counter resistance manuals, FBI human behavior and stress induction documents, and hundreds of interviews from

Americans put through various torture and brainwashing projects. Their average life expectancy is 12 years from the

start of the torture and extermination programs according to this survey which tracked 650 Americans.

** Number in survey who had this category of torture done to them is based on a sample size of250 people in the
US/UK/Canada. Current estimates say there are I 0,000 people worldwide being tortured by the US programs who

have nothing to do with any war that they are aware of.




These programs are vast and range from the study of deception for inducing cognitive errors in

all the senses while combining the weapons capability known to be operated by C3. It is beyond

the scope of this section to showhow these other capabilities are used in conjunction with the

neurological and psychological techniques. But it should be mentioned that the system combines
    Case 6:18-cv-01846-MC           Document 1         Filed 10/18/18     Page 58 of 74




the ability to overpower radio, cellular, and television reception (communication warfare),

disrupt car engines, airplane instrumentation, computers, and other electronics (electronic

warfare), and alter human thinking (signal intelligence, directed energy neurological warfare) in

addition to hacking computers.




These techniques and technologies combine for use in brainwashing, remote interrogations,

secret remote renditions, mind control, silent warfare and eugenics programs. The group that

composed this study were part of discriminant function analysis which gathered data on which

techniques and factors worked best for the desired outcome. This is why every target received

variations of the tortures and brainwashing methods.

http://oregonstatehospital.net/d/thematrixdecjphered.corn/thematrixdeciphered.corn-hightechtort

ureandsilentmurder.htm




1 Torture  techniques listed for Abu Ghraib        The equivalent neurological,           Number
' detainees and the secret prisons                 directed energy method (remote
                                                                                                in
                                                   renditions) used on thousands of
                                                   Americans                                  sample

                                                                                               250


  Torture Action             Purpose                       Equivalent Torture                   #
     Case 6:18-cv-01846-MC        Document 1           Filed 10/18/18       Page 59 of 74




Starvation / bad    Standard for all             i Starvation and bad nutrition is         143
nutrition           torture camps.               I accomplished in many ways.
                                         !
                    Creates weakness     '         Appetite control is just another
                                        I'
                    and breaks down the i        ; brain pathway that can be
                    will.                        : disrupted and while the target is
                                           i     j painfully attacked and in flight
                                           t         and fight mode will forget to eat
                                           I
                                           ;
                                                 1   for days. Unlike physical
                                                   ! detainees, bad nutrition can
                                           ;     • ' include overeating. Overeating
                                                   1
                                           :
                                                     while unhealthy is meant to lower
                                           I
                                                   ; energy and self esteem but far less

                                           :
                                                   l effective than malnutrition
                                                   '
                                                   i methods.
                                           I



Insulin shock       Commonly used in     :       : There were only 7 insulin               7
                    psychiatric                  ; dependent diabetics in the sample
                    experiment hospitals         l group. So only those 7 could be
                    for various mental   i        : tricked into inducing insulin
                                         I

                    a€~illnessesa€™.             : shock therapy to themselves
                    Cameron used it in           1 which used to be popular in the
                    conjunction with             ! days of psychiatric hospitals to
                    LSD and                !'    : cause memory erasure, brain
                                           I
                    electroshock for             , damage, and repatteming thought
                                                 I

                    brainwashing.                ! processes. John Nash (A Beautiful
                                                 i. Mind), was put through insulin

                                                    shock to cure his memories of
                                                 ; working for the NSA for example.
                                                 '
Drug driving a€"    Depatteming,                 ;, When including alcohol, smoking        *15
sodiwn pentothal,   confusion, and         '
                                                    addictions picked up while being       139
lsd, pep, bz,       discrediting. Opens    i      , tortured the number is much
amphetamines ,      the mind up to               j higher. In order to administer high
etc.                hypnosis and                    doses of amphetamines the targets
                    subliminal             iI'    ' must be conditioned or driven by
                    programming.           ,I     , pain/pleasure. The psychological
                    Charlie Manson used    ,     l  scripts are clever and complex but
                    LSD brainwashing to          i have a good success rate to induce
                    create his notorious   /        the target to administer high doses
                                           I
   Case 6:18-cv-01846-MC          Document 1             Filed 10/18/18      Page 60 of 74




                    cult. CIA has moved 1        : of the desired drugs of choice to
                                         Ij
                    to much more                 1 themselves over time.
                                                 I
                    sophisticated drug   I


                    regimes.             :
                                         :  I

                                          !
Sleep deprivation   Break down will.     !
                                            I
                                                   Often called a€reartificial              250
                                                 I
                                          ;
                    Loss of memory of :          1 caffeine§.€. Not allowing the brain
                                          '
                    events. Physical and '
                                          '
                                                 i to reach REM brain rhythms and
                                          '
                    psychological pain   !I      · forcing it into constant Beta
                    increases.            I      , dominant rhythms creates this
                                            :    i mental defect.
                                                 '-------------t--------1
Too much sleep      Causes disablement      i    : LIDA machine was the first         239
                    and symptoms like       '
                                            I      demonstration to the public. Sleep
                                            I

                    chronic fatigue. Used   :    i induction is part of Camerona€™s
                    for depatteming and     :    \ torture and depatteming process.
                                            i
                    brainwashing. Used      I
                                            '
                    for drug driving to     \
                                            I


                    compensate. Used        i

                    for discrediting and    '

                    loss of work ability.   I

                                            \
                                            I

                                            I
Poke/bum/           Typical §.€rework               Like Chinese water torture, even a 250
punch, sharp        them overa.€ tactics.           mild annoyance like being poked
burning stings      Cigarette burns,             . or stung over many repetitions
                    punches to the               ; becomes a huge torture in time.
                    stomach or face and          j The program which conducts this
                                            :
                    even simple flicking         i part of the torture sequence is
                    in the back of head     l    '. called a€reVoodoo do Ila€. This is
                                            I

                    to keep them awake.     !    . because it causes the target brain
                                                 ; to feel these random pricks,
                                            I
                                            i
                                                 ; stings, punches, bums, etc. all
                                            'i   I                                 -
                                            i       wirelessly.
                                            ;
                                            i
Choking / gagging   Similar to water                  This can be done in two ways.         197
                                            :
a.€" darth vader    boarding this is                  Every sensation can be recorded
grip                considered a strong     \         and replayed into a brain. But if a
                    pressure point for      I         real a€reEEG clonera€ is
                                            !
                    torture.                      i
                                                 -l
                                                      connected at the other side, they
                                            i     i
                                            !
                                                 J~----------------------
    Case 6:18-cv-01846-MC        Document 1         Filed 10/18/18       Page 61 of 74




                                           f
                                                Iactually must choke themselves so
                                                i


                                                . that the sensation is cloned to the
                                           !
                                           f
                                           i
                                                : rendition target.

                                        '
Muscle fatigue    Listed as a torture           ; Cramping. Weakness. Clever            85
inducement        method but it is not     /    \ scripts are used to get the human
                                        'I
                  clear what           ·I       . rats to run around trying to find
                                        ;
                  psychological effect            relief from the a.€reinvisible
                                                i
                  this is suppose to            ; torture raysa.€. The trick is to
                                                I          .
                  have.                         : make the target believe that the
                                           i
                                                  directed energy direction keeps
                                           II     changing and that they need to
                                           i
                                           f
                                                  block it somehow by continuously
                                           f
                                                  moving.
                                           I


                                           I
                                           f
Electric shocks   High voltage used        I      , Same sensation created by          213
                  across sensitive body         !I neurological jolts to the person.
                  parts.                   i

                                           f
                                                 !: They will jerk violently.
                                           I        Additionally a sensation of
                                           !      I

                                                 : a€rebeing microwaveda.€™ or
                                           I
                                           :
                                           I
                                                    a€reelectrocuteda.€ has been
                                           I        described by almost every subject.
                                           l
                                           i
                                           I
Isolation/        Very important           !      ; In remote renditions, the subject    250
Stimulus          method. Humans                : must be tricked into isolating
                                                I
deprivation       need stimulus or         l
                                           '
                                                ! themselves. This is done through
                  interaction to           '     '· a€reirrational behavior in publica.€
                                           :
                                           i
                  maintain their sanity    f
                                           f
                                                 : according to 1953 CIA
                                           I
                  and reality. Many        ;
                                                ( documents. Add depression and
                  detainees will falsely   f
                                                lI negative personality cloned traits
                  confess just to have           '. onto the target such as excessive
                  human interaction              ; paranoia and aggression, family,
                  and be listened to. It        i friends, and their social support
                  also improves            i     ; network will dissolve. The
                                           ;    I
                  hypnosis and             i        internet and email has made this
                  brainwashing effects.    /        tactic more difficult. In addition,
                                                    the target is either held captive in
                                           '
                                           '        their home by a pain field that is
                                           i
                                           i        induced if they leave a set GPS
                                           !
   Case 6:18-cv-01846-MC           Document 1         Filed 10/18/18        Page 62 of 74




                                                    coordinate or the reverse where
                                                    they will be placed into pain if
                                                  1 they do not keep moving.
                                            ;
                                                  '
                                             l
White noise         Cameron also used        i
                                             I
                                                    In remote renditions, visual            35
exposure a€" both   loud noise as a          i    : images can be projected into the
                                             i
auditory, visual,   torture method. Used            mind of the target. Targets often
                                            r
and brain noise.    by ATP in the                   report lights appearing brighter
Light and sound     WACO incident. It        i    : than usual, visual white noise,
                                            !
over-stimulation    creates panic and        l    ; auditory white noise, auditory
                                                  I

                    confusion. In                 1 tinnitus, melodic tinnitus, and

                    a€reclock work          !     : a€renoise campaignsa€. With
                    orangea€ like            [    , remote neural renditions,
                                                  i
                    conditioning, neural     I
                                             '
                                                    additional capabilities are used
                    linguistic                    i that include a€reneural noisea€,
                    programming              i    ; literally adding depatteming noise
                    techni_ques are used     '    . into the entire brain signaling
                                             i
                    repetitively.            ''   ; structure over time.
                                                  I
                                                  I

Verbal abuse        Typical break down l          ; Neural audio cortex mapping,            121
                                             j
                    techniques. Includes          ' silent sound, and other techniques
                                            I
                                             '    I


                    scripts tailored to the il    : project language into the minds of
                    individuala€™s                \ the target. The negative audio
                    values like             '     \ scripts are often done by AI
                                                  I
                    desecration of their I'       , programs with a limited
                                            !
                    re1igious beliefs.      !     : vocabulary but more capable of
                                             :      repetition. Some have reported
                                                    that during the a€rerebuilda€ of
                                             iI   1 the brainwashing process

                                             ,I   ! a€repositivea€ verbal
                                             '    ! reinforcement grammars are used.
                                             '    '
                                             i    1
Continuous Stress   Threats such as       f
                                                    Continuous stress is documented         167
                    a€rewe will kill your i       ; as brainwashing techniques and to
                    entire familya€ and           I make targets make quick
                    a€rewe are hurting            ( irrational decisions based on
                                                  (
                    your childrena€ or       I
                                                  : suggestion are used. Be it stalking
                                          !
                    a€rewe are            I
                                                    to initiate the cycle of paranoia, to
                                          i
                    irradiating you to    I         break-ins, and other petty crimes,
     Case 6:18-cv-01846-MC           Document 1         Filed 10/18/18       Page 63 of 74




                      sterilizationa€ are            stress is maintained.
                      pretty common.

Gun Shots I dogs      Gun shots often are        ; Images of violence and demonic       43
                      supposed to graze             beasts and ghosts scare pretty well
                      the target but                over dogs. Gun shots are
                      sometimes                     simulated with a script called
                      accidentally kill          ; a€resonic bulletsa€. The script
                      them. Dogs are more ,      ! works by focusing the target on
                      commonly used to           l creaking and tapping noises on
                      bark and bite              ·• their house while convincing them
                      detainees.                 i they are sonic bullets that have
                                                 I just missed. Then the cloner
                                                 i attacker taps themselves on the
                                                    head or chest and those sensations
                                                  · are felt by the target. Once they
                                                    believe they were hit by invisible
                                                    sonic bullets, a pain and confusion
                                                  , sequence plays to resemble the
                                                 , pain one would expect from a gun
                                                 ! shot to that part of the body.
                                                 I

                                                 i
Pressure point        These are considered :     ' Disabling migraines, heart           250
manipulation a€"      the best pain         /      palpitations and arrhythmias,
                                                 I
head, heart, eyes,    sensitive areas that       l a€rekick in the ballsa€, rape
ear drums, groin,     the human fears to be '    ! simulation, choking, eye pain, ear
throat, feet, teeth   injured.                   : pain, vibration in the feet, teeth
                                                 : pain are all common practice.
                                                 j This list goes on for pages
                                                 ! producing the same effects as

                                                 , physical injury torture.
                                                 '
                                                 '
Hot/ cold             Put detainee on wet        i Hot and cold flashes can be          55
conditions            cold floor or in a box :   ; induced. During the early testing
                                                 !                                  .
                      in the sun called the ,    : of the weapon, hypo/hypertherm1a
                                             i   i
                                             I
                      a€reovena€.            1
                                                   were induced. Some of the
                                                 i sensations are just cloned sensory
                                                 I
                                                 ; signals but stimulation of
                                                 I
                                                 . vasoconstriction pathways are
                                                 i
    Case 6:18-cv-01846-MC            Document 1         Filed 10/18/18       Page 64 of 74




                                                  I
                                             '
                                             I    . j quite real causing a skin
                                             j

                                             :     -! temperature drop.
                                             i

                                             !
Blows to the head     In the Annya€™s        i    · This is reproduced with                  148
a€" simulated with    torture/interrogation I       neurological torture weapons by a
                                             j
flashing stars,       manual it calls this          combination of sensory signals.
                                             '
confusion. Severe     a€rea thick book slap iI    : Teeth pain, head ache, subliminal
headaches.            in the heada€ or a     \
                                             I    : suggestion that the target was just
                                                  I
                      a€reclosed fist hita€. i
                                                  : hit in the head, confusion, and
                                             !
                                             i    ! topped off with a€reseeing starsa€
                                             '    : in their minda€™s eye.
                                             i,

                                             '
                                             ';
Closed fist blows I   Pulling out           :
                                                  j Targets ofUS torture often
                                                  I
                                                                                             89
jaw clacking shut /   fingernails and teeth       i underestimate the power of
teeth                 were a popular         '      : psychological scripts. 59 cases
                                            I       1
hypersensitivity      torture method in     I'        were reported that this trickery
and pain              medieval ages.                j was done to them in the study but
                                             '      ! only 2 actually fell for it. The

                                                    : cognitive decision model for self
                                                    / mutilation works this way. They
                                                   i are told or fmd this information
                                             '
                                                  l '
                                                      on the internet that CIA tooth
                                             I      : implants are in them. The torture
                                             '
                                             !    ·,: will stop if they pull out all their
                                             i
                                                    j teeth. Other mouth trauma is
                                             :      ( created by inducing a spastic jaw
                                             '
                                             !      ; clacking that bites the tongue
                                             ;
                                                    ; amongst other tortures.
                                             '    _j,_ _ _ _ _ _ _ _ _ _ _ __ _ , . . . . __ ____,
    Case 6:18-cv-01846-MC        Document 1             Filed 10/18/18       Page 65 of 74




Suffocation        Drowning and                       : In this study of remote torture and 67
water boarding     burning to death are              : renditions, the subjects were never
                   the worst nightmares
                                                   I
                                                     i a€reinterrogateda€ with questions
                   of humans.                         i so it is difficult to understand why
                                                         the equivalent methods were used
                                                     1 on them except for practice .
                                                  . .1 However in some torture manuals,
                                                      1
                                                         they state that a spy will simply
                                                       I

                                                     : confess all they know even if they
                                                   I
                                                     : arena€™t asked any questions to
                                                     ; try to stop the torture. Perhaps that
                                                      I
                                                     1 was the idea. The feeling of

                                                         suffocation is achieved by several
                                                         methods. The most reported
                                                         method involves stopping the
                                                         breathing pattern just as the brain
                                                         is transitioning from alpha to delta
                                                     !I dominant brain waves (while
                                                     l falling asleep). For weeks on end
                                                   I
                                                     1
                                          I
                                                         the target is a€~too afraid to fall
                                                      : asleepa€™ because they keep
                                          I·. ·I         waking up gasping for breath. The
                                                  ·l     other method is similar to the
                                                      i a€ceDarth Vader choking gripa€.
                                                      · The EEG cloner simply holds
                                                   · i their breath and the target

                                                   ·i experiences the same suffocation
                                                      '. even though their body is really
                                                      • getting enough oxygen.
                                                   I


Vertigo, nausea,   The CIA called these            \ The CIA documents also say that       179
                                                   I
induced illness    techniques,                     : it will help isolate the target by
                   a€reMalingering                 ; not giving them a means to earn a
                                                   '
                   ailmentsa€ in their             ; living through chronic fatigue,
                   torture documents.              ! sense of sickness, and depression.
                   Drugs that induce               l All these are easily induced by
                                                   '
                   vomiting or spinning I'I       ·' brain entrainments into the target.
                                         I         I
                   around in a chair are t    .
                                                  ·I

                                                   i
    Case 6:18-cv-01846-MC            Document 1        Filed 10/18/18       Page 66 of 74




                                                  .i
                                                  I
                      physical methods.      I
                                                   I


                      Disorients and
                                             :
                                                  !
                      breaks down the        iI    i
                                             J     i
                      subject.                     ;
                                                   I



Constant              Breakdown.
                                             ''
                                                  l                                         250
surveillance.No                              I
                                             I
privacy.                                     ,,

                                                   :
                                             '     i
Rape, nudity,         Break down of               I Rape is mimicked by arousal             223
                                             I

humiliation tactics   identity and self      I
                                             I
                                                    stimuli while talking to the
                                             I
                      esteem.                !
                                             I
                                                  · subject. The CIA used to use
                                                  \ aeshock pantsa.€™ on female
                                             ;
                                                  i mind control slaves in the early
                                             i
                                                  : days. Lots of variations on these
                                             tI   ; techniques.
                                                   I
                                                  1
Hypnosis,             Used for               i    ! H ypnos1s. as a weapon, bram
                                                                               .            244
suggestion,           brainwashing           '    : imprinting, psychic driving,
                                             l
repetition, violent   programs. Disturbing   j     ' neural linguistic programming,
                                                   I

and disturbing        imagery used for       ·    i image association and
imagery               breakdown and to            lI conditioning techniques.
                      desensitize to               : Everything is done wirelessly
                                             l
                      violence for program         , now.
                                             1
                      assassins.             '     '
                                                  l
                                                   !
Behavioral            This is the most            i The human mind seeks                    198
conditioning a€"      studied area of              . correlations. This is how it
emotional             brainwashing in the    !     : understands the world. Creating
associations to       military and CIA.      '    !' false correlations conditions many
                                                   )


create trigger                                     ( emotional events. This is
                                             !I
points, phobias,                             ;       particularly interesting in creating
                                             '
hypersensitivities,                          '     ; mental illnesses but also trigger
                                                   I
aggression, etc.                             :
                                                   ; words or events for programmed
                                                  1
                                                   1
                                                     assassins and the like.
                                                   'Programmed assassins are good
                                                   ' for plausible denial in the media
                                             i
                                                     and allow another level of
                                             I
                                             I       indirection for murders and
                                             I
                                             i     '
    Case 6:18-cv-01846-MC      Document 1         Filed 10/18/18       Page 67 of 74




                                        '
                                                assassinations to control political
                                        !     . events. The subject a€rewill be
                                        :     : disposed ofby local authoritiesa€
                                        I
                                              ! according to the CIA documents
                                        :
                                              \ with no questions asked due to
                                        'j
                                        :
                                              : their mental health records.
                                        I
Depatterning,   Camerona€™s             !       , Not as effective as the physical    215
                                        '
regression      technique of            ;
                                        ',
                                               :, equivalent since electroshock
                brainwashing.                 ·; actually alters the brains wiring
                Massive drugs,                    and chemistry suddenly. The
                torture, electroshock             wireless methods require longer
                until the mind is                 duration and have a lower
                erased. An adult can    I
                                                  probability of success. Regression
                be erased back to the   :
                                        i
                                               i is useful in interrogations and
                state of a child with   ''     1
                                                  cognitively modeling the
                                        '.
                no memory of their             1 individual. Cloned child like
                                        i
                past life if they       '      J behaviors and vocal interactions


                survive the process.
                                        l
                                        i
                                                  help hypnotize the target back into
                                               : their past. One of the interrogation
                                               \ practices is to walk the target back
                                               I
                                        '      i in time by tricking them into
                                        i

                                        '
                                              i   believing that they have been
                                        '      ; monitored all their life so that
                                        :
                                               i they keep divulging more
                                             · 1 information.
                                        '
Erratic Time    Sleep deprivation, no )         : Zombification and hypnosis can 233
progression I   sunlight, drugs, false       · ! cause the subject to lose large
                                       '
confusion       newspaper dates, etc.          ! amounts of time. Over
                create a skewed        :        i excitation will cause the subject
                sense oft1me           \        ! to experience a lot in a short
                progression. Useful            \I amount of time making it
                in tricking a guilty           j a€refeela€ like a large amount
                subject into           i       : of time has gone by. The
                                       i
                confessing plots       I        , biological clock and circadian
                before they happen. i             rhythms can be manipulated.
                                               :
    Case 6:18-cv-01846-MC         Document 1   Filed 10/18/18      Page 68 of 74




Good captor / bad    Well understood          The trickery is done in the same 86
captor / Stockholm   psychological            way with remote renditions.
syndrome             methods.              : The target while confused is
induction                                  , allowed to overhear a fight
                                          \

                                          : between one or more of their
                                          I·• psych"1c captures. Th"IS IS
                                                                       . used
                                           . for trust issues. This is even
                                          : more effective in directed
                                          I   energy neurological weaponry
                                          ; because the belief of the
                                              information can be monitored
                                          , in real time using special brain
                                           · signatures. In addition, voice
                                           • transformation from sampled
                                           : voices work perfectly for
                                          i
                                           , throwing voices like a
                                           ; ventriloquist through walls and
                                          1
                                              while people have their backs
                                           •· turned. Much more evaluation
                                          ; and manipulation of
                                           '
                                           : relationships can be achieved
                                           ; using this method. While this
                                              sounds like it wouldna€™t
                                           ' work, the target is dazed and
                                           ; confused by this new
                                            · experience and believes that
                                            · these scripts couldna€™t be
                                          i this well planned and practiced
                                          ! by seeming idiots played by the
                                           · mterrogators. They are qmte
                                          I.                              .
                                           ; convincing to most subjects.
     Case 6:18-cv-01846-MC            Document 1        Filed 10/18/18       Page 69 of 74




 Alien presence /      A few of the                : Feeling of space and time           169
                                                    i
 God presence          methods are funny or ,      , warping and/or God absorbing
                       pleasurable but still        , ones essence or talking to the
                       disorienting. These         : subject can be induced into
                       can not easily be           ; targets. It is such an artificial
                       done with physical           ' and unusual experience that
                       interrogation                · there is no easy way to find
                       methods except with          • common analogies to it.
                       mescaline and LSD.          · Stimulation of the
                                                   , a€respirituala€ circuitry of the
                                                    . brain using magnetic fields has
                                                   1 simulated this in civilian labs.

                                                   :i False identification and
                                                    1
                                                      over-amplification of
                                                    , importance of coincidences
                                                    , tricks the target that
                                                   : a€remiraclesa€ are being
                                                    . performed.




Other kinds of psychological deception:

Make the target feel special like they are a€reThe Onea€, have special psychic powers, or a

superhero, etc. This makes the person let down their guard while they are tortured, experimented

on, then killed. It is like the movie a€rel come in peacea€ where the alien says that line before

killing everyone he meets. Or the x-files episode where the giant mushrooms, as they are

dissolving Mulder and Scully, make them believe they are living happy lives somewhere in

delusion land. Every deceptive cognitive and psychological warfare technique is used for

advantage.
     Case 6:18-cv-01846-MC             Document 1       Filed 10/18/18      Page 70 of 74




In physical interrogations or brainwashing this serves the purpose of another form of

a.€Ncurrencya€™ and trust. If the interrogators make a deal because the victim is aeso

valuable§.€™, they should take it. In reality, they are lobotomized and/or killed afterward if they

take it or falsely confess to something.

a.€reReligion is the opium of the masses§.€ a€" Karl Marx. Placebo belief systems can also be

used instead of morphine to numb the masses or person to logical thinking. It pacifies the

enemya.€™s mind and lets them become more easily defeated as they give up their will to fight,

in false hope that a divine power will rectify it all someday.



Extra torture methods for physical renditions

       Visible blood from injuries can induce more fear.

       Shackling and confmement easier

       Visual cues of both the detainee and torturer useful

       Physical information cue misdirections more convincing like a newspaper predated for

example.



Extra torture and interrogation methods for neurological remote renditions

       Interrogations have many more methods using neurological renditions. The target is

forced to fill in the blank sentence completion. If that doesna.€™t work, they use an exhausted

probabilistic sentence completion while evaluating stress/truth feedback signals. They use bazaar

rhyming games to see what is on the mind, and ambiguous blots and sounds in both an auditory

like sense, visual, and even text formats. But the difference is that the images and sounds are
      Case 6:18-cv-01846-MC            Document 1       Filed 10/18/18       Page 71 of 74




changing slightly until the mind locks on and drives the perception to a recognition event much

like how safe crackers work.

        Dream probing and sleep interrogation is effective because the target mind lets down

their guard. Useful in both brainwashing and interrogation, inducing various dream sequences

allows the a€rerecognition circuitrya€ to see if any of the events look familiar and how much

stress the images and mental movies create.

        cognitive containment. Obsessive compulsion. Every mental illness can be temporarily

simulated, or permanently induced.

        Many sensory pains that have no equivalent in physical torture can be induced.

        Often called remote schizophrenia and remote lobotomies. To cover up the rendition, the

target can be permanently lobotomized without physical evidence.

        Since the body can be kept alive longer while inducing maximal pain and suffering, it can

be more effective over time for brainwashing and creating programmed assassins, terrorists, and

spree killers.

        Thousands of tortures stored in a database can be replayed over and over again.

        Vasoconstriction, a€Ndopamine dumpsa€™, adrenal runaway stress tactics are more

easily achieved.

        Heart attack scenarios can be induced without too much risk from electroshock.

        Truth detection better. Built in polygraph and brain printing of sorts.

        Secret renditions easier. Can be done anywhere on earth in plain view of public.

        Every electrical function in the body can be tampered with including autonomic and

sympathetic nervous system functions
         Case 6:18-cv-01846-MC           Document 1        Filed 10/18/18       Page 72 of 74




         Easier to use the interrogation method of walking back in time to their past by memory

recall, association; then erasing memory of recall and pretending that they knew those facts all

along.

         More effective at memory tampering.

         Plausible denial that torture/brainwashing/and murder was ever performed is the #1

benefit of this method




Cover-up methods

         Duration of torture

         % falsely imprisoned or committed = 30%

         % killed in first year of torture by suicides, heart attacks, strokes, complications, car

accidents, violent act, etc.= 5%

         Death to look like from natural causes. Accelerated aging risk factors.

         Drive crazy. Induce mental diseases from stress.

         Falsify reports / lie to public / create mythologies and mental illnesses / standard

discrediting tactics of lowering authority and believability levels of individuals over time

         Chronic fatigue / depression / suicide / PTSD

         False confessions a€" brain washing, forced speech, reprogramming memory

         Permanent disablement a€" organ damage, psychological damage, or continuous

information damage to the mind (constant scrambling / mind viruses)
     Case 6:18-cv-01846-MC            Document 1        Filed 10/18/18       Page 73 of 74




       Pre-torture setup a€" (setting the stage) - silent mode prior to wireless rendition. Taken

from CIA documents a€" make act irrationally in public, induce paranoia. Influence sleep

patterns and start destructive behavior conditioning before overt torture.

       Permanent hypnotized state, conditioned depression - zombie program. Apathy,

submission.



Another torture chart from a separate group on the intemeta€:a€:.




Military captives who were consistently denied their physical senses for weekly and

monthly periods were prone to extreme fear, disorientation, dizziness, nausea, trauma

and suicidal thoughts. Captives also lost track of time and were unaware whether it was

night or day.

Brainwashing and Behaviour Modification

The capability to surreptitiously alter an individuala€™s point of view and direct him

towards another way of thinking attracted radical attention from Ml6. They believed

human beings could be influenced during interrogation and incarceration periods with

greater efficiency, manipulating individual viewpoint and attacking personality trait. This

strategy was achieved in the following three ways.

    1. Attacking the identity of the person. Subjects are racially abused; prominent

       physical features, like a large or small nose, are ridiculed; religious and

       occupational beliefs are questioned. This depletes the subjecta€™s confidence
     Case 6:18-cv-01846-MC        Document 1      Filed 10/18/18     Page 74 of 74




      in himself and, in an ideal scenario, the subject takes on the manipulatora€™s

      viewpoint and wallows in self-hatred and pity whilst striving for new perfection.

   2. Stripping the person of all decency. The subject is denied clothes and forced to

      face the humiliation of being in the nude whilst perpetrators persecute him. He is

      made to beg for food and water, and asked to complete outlandish tasks, such as

      standing on one leg and hopping up and down for an hour. This technique

      reinforces the idea (in the subjecta€™s mind) that he is owned property (a slave)

      and that to cough, laugh or urinate without b~ing granted permission to do so is a

      sin and a direct act of defiance, punishable through death.

   3. Enforcing morality and conformity. Using a mixture of positive and negative

      reinforcement, the subject is rewarded minor praise and gifts for his efforts when

      his behaviour is deemed acceptable. This means extra recreation time, larger

      food rations, a clean shower and the acquirement of items like books, pens and

      paper. In the case of negative reinforcement, the subject is beaten, verbally

      abused, sexually harassed and tortured using a wide range of arcane

      instruments. The subject lives by the perpetratora€™s rules without questioning

      them and does what he is told. Out of genuine necessity the subject sees

      conformity as a means to survival.

Sleep Deprivation

Sleep deprivation arises when captives are denied sleep for two days or more, thereby

stifling the nervous systema€™s ability to function to optimal performance. The

manifestations of prolonged sleep deprivation produce, in human subjects, loss of
